



 
Dated 3 March 2011
 
SHALATI INVESTMENTS LIMITED
 
HINES GLOBAL REIT HOLDCO SÁRL
 


AGREEMENT for the sale and purchase of the entire issued share capital of Sofina
Properties Limited
 
 
 

--------------------------------------------------------------------------------

 

Contents
 
Clause Page
 
1
Definitions 
 

2
Interpretation 
 

3
Sale and purchase of the Shares 
 

4
Signing and Deposit 
 

5
Purchase Price 
 

6
Conduct Pending Completion 
 

7
Insurance 
 

8
Completion 
 

9
Warranties 
 

10
Limitations on the Seller's liability 
 

11
Rosadelle and Rent Review 
 

12
Specific Remedy re disclosed tax issue and operation of Escrow Account 
 

13
Post completion 
 

14
Payments 
 

15
Cooperation with Buyer’s Auditors and SEC Filing Requirements 
 

16
General 
 

17
Choice of law etc 
 

 
Schedule
 
1
The Company

2
Completion matters

3
Warranties

 
Part 1- Warranties (non Tax)

 
Part 2- Taxation Warranties

4
Provisions for the protection of the Seller 

5
Conduct of Claims

6
The Property and Property Documents 

 
Part 1- Headlease Property

 
Part 2- Underlease Property

 
Part 3- Tenancy Documents

 
Part 4- Title Documents

7
Completion Net Asset Statement

 
Part 1- General provisions

 
Part 2- Format of Completion Net Asset Statement etc

 
Part 3- Specific Accounting Policies

 
Part 4- Dispute resolution

 
Part 5-  Form of letter of instruction




 
 
 

--------------------------------------------------------------------------------

 

This Agreement is made on 3 March 2011
 
Between
 
(1)  
Shalati Investments Limited (registered in the British Virgin Islands) of Palm
Grove House, Road Town, Tortola, British Virgin Islands (Seller); and

 
(2)  
Hines Global REIT Holdco Sárl a limited liability company incorporated in
Luxembourg with its registered office at 203, route d’Arlon, L-1150 Luxembourg
(Buyer)

 
It is agreed
 
1  
Definitions

 
1.1  
In this Agreement, unless the context otherwise requires:

 
Accounts means the annual accounts of the Company for its financial year ended
on the Accounts Date, including the notes to those accounts
 
Accounts Date means 31 December 2010
 
Actual Taxation Liability means a liability of the Company to make an actual
payment of United Kingdom income tax in respect of the profits of its UK
property business for a Fiscal Year whether or not such Taxation is also or
alternatively chargeable against or attributable to any other person provided
that for the purposes of clause 12 and schedule 5 it shall be assumed that to
the extent there are any Eligible Losses available to the Company then, to the
extent permitted by law, the Eligible Losses shall be used in priority to any
other Relief
 
Accrued Interest means the interest due and payable by the Company in accordance
with clause 8.2 of the Facility Agreement
 
Agreed Form Documents means the following documents:
 
(a)  
the Deed of Termination as at appendix A

 
(b)  
the worked example Completion Net Asset Statement as at appendix B

 
(c)  
the Form of Notice and Acknowledgment at appendix C

 
(d)  
the Resignation Letters as at appendix D

 
(e)  
Board minutes of the Company as referred to in paragraph 3.1 of Schedule 2 as at
appendix E

 
(f)  
the consent letter from Edmund Donaldson as referred to in paragraph 1.1(i) of
Schedule 2 as at appendix F

 
(g)  
share transfer forms referred to in paragraph 1.1(a) of Schedule 2 as at
appendix G

 
(h)  
the Deeds of Release at appendix H

 
(i)  
two DSIs referred to in paragraph 1.1(l) of Schedule 2 as at appendix I

 
(j)  
BVI Opinion referred to in paragraph 1.1(o) of Schedule 2 as at appendix J

 
Authority means any local, national, multinational, governmental authority,
statutory undertaking, agency or public or regulatory body which has
jurisdiction over the Business or any decision, consent or licence from any of
the foregoing that is required to carry out the Business and Authorities shall
be construed accordingly
 
Bank Settlement Amount  means the amount specified by the Seller in the draft
Completion Net Asset Statement which is sufficient to satisfy the conditions of
the Capita Deed of Release and will result in the Base NAV being not less than
£1,000,000 taking into account all other assets and liabilities in accordance
with the accounting principles set out in Part 3 of Schedule 7
 
Base NAV shall be the sum as is calculated in accordance with Clause 6 herein
 
Break Costs shall have the meaning as defined in the Facility Agreement
 
Business means the business carried on by the Company as at, and before,
Completion and includes any part of it
 
Business Day means any day on which banks are open for business in London
(excluding Saturdays, Sundays and public holidays)
 
Buyer's Accountants means PricewaterhouseCoopers LLP Hays Galleria, 1 Hays Lane,
London SE1 2RD or any other firm of accountants that the Buyer appoints as its
accountants for the purposes of this Agreement
 
Buyer's Group means the Buyer, any subsidiary of the Buyer (including, following
Completion, the Company), any holding company of the Buyer and any subsidiary of
any holding company of the Buyer and member of the Buyer's Group shall be
construed accordingly
 
Buyer's Solicitors means Berwin Leighton Paisner LLP, Adelaide House, London
Bridge, London EC4R 9HR
 
BVI Opinion means the BVI opinion in the Agreed Form supplied by the Seller to
the Buyer
 
CA 2006 means the Companies Act 2006
 
Company means Sofina Properties Limited, further details of which are set out in
Schedule 1
 
Completion means completion of the sale and purchase of the Shares in accordance
with this Agreement
 
Completion Net Asset Statement means the balance sheet of the Company as at the
Completion Net Asset Statement Date to be prepared in accordance with
paragraph 2 of part 1 of Schedule 7
 
Completion Net Asset Statement Date means 6 pm on the Completion Date
 
Completion Date means 15th March 2011 or such earlier date determined as set out
in Clause 8.2
 
Completion NAV means the aggregate value of the assets of the Company less the
aggregate amount of the liabilities of the Company as shown in the Completion
Net Asset Statement
 
Disclosure Letter means the letter dated the same date as this Agreement from
the Seller to the Buyer in relation to the Warranties
 
Deeds of Release means:
 
(i)  
the deed of release in the Agreed Form executed by Credit Suisse, London branch
as security trustee (acting by Capita Asset Services (Ireland) Limited as
attorney), Cornerstone Titan 2005-1 p.l.c. as senior lender (acting by Capita
Asset Services (Ireland) Limited as Servicer) and Citigroup Financial Products,
Inc. as junior lender (Capita Deed of Release);

 
(ii)  
the deed of release in the Agreed Form executed by Shalati Investments Limited,
Sofina Properties Limited and Supreme Property Limited; and

 
(iii)  
the deed of release in the Agreed Form executed by Rosadelle Properties Limited,
Shalati Investments Limited, Sofina Properties Limited and Supreme Property
Limited

 
Debt means such sum comprising the Senior Debt, Break Costs and Accrued Interest
due under the Facility Agreement which it has been agreed will release the
Company from its obligations under the Facility Agreement
 
Deed of Termination means the deed of termination in respect of the Property
Management Agreement in the form annexed at Appendix A
 
Deposit shall mean £2,500,000
 
Eligible Losses means any losses of the Company which become available to the
Company in relation to its UK property business but not:
 
 
(a)
any losses of the Company which become available to the Company in relation to
Fiscal Years, or any part of any Fiscal Year, commencing after the date of
Completion; or

 
 
(b)
any losses of the Company which would not have been available to set off
against  any Actual Taxation Liability had the claim for tax relief for
financing costs which is the subject matter of the Specified Claim not been made

 
Escrow Account means an account named as the Hines/Shalati Account as a
designated client account in the name of the Buyer’s Solicitor (the Escrow
Agent) into which the Retained Consideration shall be paid subject to clause
12.13
 
Escrow Amount  means, at the relevant time, the principal sum standing to the
credit of the Escrow Account
 
Escrow Claim shall have the meaning as set out in Clause 12.3.
 
Escrow Letter means the letter in the Agreed Form from the Seller and the Buyer
in relation to the management of the Escrow Account
 
Escrow Release Date shall mean 31 May 2012
 
Escrow Period means the period commencing on the date of this agreement and
ending on the later of the date when liability (if any) of the Seller under
Clause 12.1 or Schedule 5 is subject to an HMRC Decision and the date when
settlement or resolution of all outstanding Escrow Claims referred to in Clause
12.4 or Schedule 5 result in the balance of the Escrow Account being paid out in
accordance with  Clause 12.5
 
Escrow Release Date shall mean the later of the date when liability (if any) of
the Seller under Clause 12.1 is subject to an HMRC Decision and 31 May 2012.
 
Facility Agreement means the credit facility agreement dated 20 June 2005
between among others, the Company (and others) as borrowers, Credit Suisse,
London branch as original lender and Security Trustee
 
Finally Determined means in respect of a Protected Claim the earlier of:
 
(a)           the date of any HMRC Decision;
 
(b)           the date such claim is Finally Resolved;
 
(c)           the date the parties agree in writing such claim is Finally
Determined; and
 
 
(d)
the date such claim is the subject of a judgment of a court of competent
jurisdiction or an award of a competent arbitral tribunal and which in each case
determines liability, quantum and the amount of costs and either in respect of
which leave to appeal has been refused or in respect of which the time for
appeal has lapsed and no appeal has been lodged

 
Finally Resolved means in relation to all income tax returns (as defined in
section 8 TMA 1970) of the Company for any accounting period beginning before
Completion:
 
 
(a)
where HMRC has already or in the future does issue a notice of enquiry in
respect of such tax return, the day after HMRC issues a closure notice in
respect of such tax return under the provisions of section 28A TMA 1970; or
alternatively

 
 
(b)
where HMRC has not or in the future does not issue a notice of enquiry in
respect of such income tax return, the day following the last date upon which
HMRC may give a notice of enquiry in respect of such tax return under the
provisions of section 9A(2) TMA 1970, which date will be

 
 
(i)
if the income tax return was delivered on or before the due filing date, the
first anniversary of the day on which the return was delivered;

 
 
(ii)
if the income tax return was delivered after the due filing date, the quarter
day next following the first anniversary of the day the return was delivered;
and

 
 
(iii)
if the income tax return was amended, the quarter day next following the first
anniversary of the day on which on which the amendment was made; and

 
for the purposes of (b)(ii) and (b)(iii) the relevant quarter dates are 31st
January, 30th April, 31st July and 31st October
 
Fiscal Year means a tax year of the United Kingdom, commencing on 6th April in
any year and ending on 5th April of the year following
 
Form of Notice and Acknowledgement means the notice in the Agreed Form from the
Buyer to the Seller informing the Seller of the assignment of all rights, title
and interest in this Agreement to the Funder
 
Funder means any financial institution providing finance to the Buyer in respect
of the transaction contemplated by this Agreement
 
Guarantee means any guarantee, indemnity, suretyship, letter of comfort,
security, right of set-off or other obligation given or undertaken by a person
to secure or support the obligations (actual or contingent) of any other person
 
Group means the Company, any subsidiary of the Company, any holding company of
the Company and any subsidiary of any holding company of the Company
 
Headlease means the lease of the whole of the Property dated 12 March 1992 and
made between (1) The Mayor and Commonalty and Citizens of the City of London and
(2) National Provident Institution (as amended by a Deed of Rectification dated
17 February 1994 made between the same parties)
 
HMRC means Her Majesty's Revenue and Customs of the United Kingdom
 
HMRC Decision has the meaning given in paragraph 2.6 of Schedule 5
 
Inter-Company Balances means any amounts owed to or by the Company in respect of
the Seller’s Group
 
Luxembourg Opinion means the Luxembourg Opinion in the Agreed Form supplied by
the Buyer to the Seller
 
Property means the Property demised by the headlease and underlease, details of
which are set out in parts 1 and 2 of Schedule 6 respectively and includes each
and every part of, and any building on, such property
 
Property Management Agreement means the management agreement of the Property
dated 23 June 2005 made between (1) the Company and (2) the Robson Partnership
LLP
 
Purchase Price has the meaning given in Clause 5
 
Regulations means any law, legislation, instrument, rule, order, regulation,
code, standard, directive, bye-law or decision of any Authority which concerns
or may affect the Business in any jurisdiction
 
Relief means any loss, allowance, exemption, set-off, deduction, credit or other
relief from any Taxation or in the computation of income, profits or gains for
the purposes of any Taxation and any right to a repayment of Taxation
 
Resignation Letters means the letters referred to in Schedule 2 in respect of
the resignation of the directors and secretary of the Company
 
Retained Consideration means the amount of £1,000,000 to be paid by the
Purchaser  to the Escrow Account on Completion in accordance with paragraph
4.1(c) of Schedule 2
 
Rosadelle means Rosadelle Properties Limited, a company incorporated under the
laws of the British Virgin Islands with IBC number 644825, whose registered
office is at Palm Grove House, P.O. Box 438, Road Town, Tortola, British Virgin
Islands
 
Security Interest means any claim, mortgage, lien, pledge, charge, encumbrance,
hypothecation, trust, right of pre-emption or any other restriction or third
party right or interest (legal or equitable) or any other security interest of
any kind including for the avoidance of doubt voting agreements, shareholder
agreements, proxies, options and any rights of first refusal, however created or
arising (or any agreement or arrangement to create any of them)
 
Seller's Accountants means P. Fitzgerald & Co, Maynooth, Co Kildare, Ireland or
any other firm of accountants that the Seller appoints as the Seller's
accountants for the purposes of this Agreement
 
Senior Debt means the principal payment required to release the Company from its
obligations under the Facility Agreement
 
Seller's Group means the Seller, any subsidiary of the Seller (excluding the
Company), any holding company of the Seller and any subsidiary of any holding
company of the Seller and member of the Seller's Group shall be construed
accordingly
 
Seller's Solicitors means Addleshaw Goddard LLP of Milton Gate, 60 Chiswell
Street, London EC1Y 4AG
 
Shares means all of the issued and outstanding shares in the capital of the
Company
 
Specified Claim means any challenge by HMRC at any time to the basis on which
tax relief for financing costs has been claimed for any period of ownership of
the Property up to Completion
 
Surviving Provisions means Clause 1 (Definitions), Clause 2 (Interpretation),
Clause 16.3 (Announcements), Clause 16.4 (Confidentiality), Clause 16.5
(Exercise of Rights), Clause 16.6 (Entire Agreement), Clause 16.7 (Alterations),
Clause 16.8 (Severability), Clause 16.9 (Counterparts), Clause 16.10 (Payment of
costs), 16.11 (Continuing effect of this Agreement), Clause 16.12 (Time) and
Clause 17 (Choice of law etc)
 
Taxation or Tax means:
 
(b)  
any form of tax, and any levy, duty, impost, contribution, deduction, or
withholding in the nature of tax whether governmental, statutory, state,
provincial, local governmental or municipal whenever created or imposed and
whether of the United Kingdom, part of the United Kingdom or elsewhere; and

 
(c)  
all charges, surcharges, interest, penalties and fines relating to any Taxation
falling within paragraph (a) of this definition

 
Tax Warranties means the warranties relating to Taxation set out in part 2 of
Schedule 3 (Tax Warranties)
 
Tax Warranty Claim means any Warranty Claim under the Tax Warranties
 
Tenancy Documents means those leases, licences and other documents ancillary
thereto to which the Underlease Property is subject as set out in part 3 of
Schedule 6
 
Title Documents means those documents of title to the Property set out in part 4
of Schedule 6
 
TMA 1970 means Taxes Management Act 1970
 
Transaction Documents means this Agreement, the Disclosure Letter and each of
the documents referred to in this Agreement as being in the Agreed Form and any
document from time to time entered into pursuant to or in connection with this
Agreement
 
Underlease means the underlease of the whole of the Property dated 29 December
1994 made between (1) W&G Lease Finance Limited (2) National Provident
Institution and (3) Royal Bank Leasing Limited (as amended by a Deed of
Variation dated 31 December 1997 made between the same parties)
 
Underlease Property has the meaning contained in Schedule 6
 
USD Shares means 2 shares in the capital of the Company of USD1 each
 
Warranties means the Tax Warranties and the warranties set out in Schedule 3
(Warranties) and Warranty shall be construed accordingly
 
Warranty Claim means a claim by the Buyer for breach of a Warranty
 
1.2  
In addition to the terms defined in Clause 1.1, certain other terms are defined
elsewhere in this Agreement and those definitions also apply elsewhere in this
Agreement unless the context otherwise requires.

 
2  
Interpretation

 
2.1  
In this Agreement, unless the context otherwise requires:

 
(a)  
references to clauses and Schedules are to clauses of, and Schedules to, this
Agreement respectively and references in a Schedule or part of a Schedule to
paragraphs are to paragraphs of that Schedule or that part of that Schedule
respectively;

 
(b)  
references to this Agreement or any other document are to this Agreement or that
document as amended from time to time;

 
(c)  
words importing any gender include every gender, references to the singular
include the plural and vice versa and words denoting persons include
individuals, bodies corporate, partnerships, unincorporated associations and
other bodies (in each case, wherever resident) and vice versa;

 
(d)  
in the Agreed Form means, in relation to any document, that document in the form
agreed and, for the purposes of identification, signed or initialled by or on
behalf of the parties with such alterations as the parties agree in writing
before Completion;

 
(e)  
words and phrases which are generally defined for the purposes of the CA 2006
bear the meanings attributed to them by that Act and the terms subsidiary and
holding company include parent and subsidiary undertakings as defined in the CA
2006;

 
(f)  
where the context so admits, references to the BVI Business Companies Act 2004
or to CA 2006 or any provision of that Act include a reference to any statutory
provision for which it is a re-enactment or replacement (with or without
modification) in so far as it relates to a period of time when such earlier
statutory provision was in force;

 
(g)  
references to any English legal term shall, for any jurisdiction other than
England and Wales, be deemed to include a reference to the term which most
nearly approximates to the English legal term in that jurisdiction;

 
(h)  
a reference to a statute or statutory provision includes a reference to any
subordinate legislation (as defined by section 21(1) of the Interpretation Act
1978) made under that statute or provision before the date of this Agreement;
and

 
(i)  
a reference to a statute, statutory provision or subordinate legislation
includes a reference to:

 
(i)  
any statute, statutory provision or subordinate legislation which it has
consolidated, superseded, re-enacted or replaced (whether with or without
modification); and

 
(ii)  
that statute, statutory provision or subordinate legislation as for the time
being modified or consolidated, superseded, re-enacted or replaced.

 
2.2  
The headings and contents table in this Agreement are for convenience only and
do not affect its interpretation.  The Schedules form part of this Agreement.

 
2.3  
If there is a conflict or inconsistency between any clause of, and any Schedule
to, this Agreement, the clause prevails. For this purpose an omission (whether
deliberate or inadvertent) is not, by itself, to be construed as giving rise to
a conflict or inconsistency.

 
2.4  
In this Agreement, the words "other", "includes", "including" and "in
particular" do not limit the generality of any preceding words and any words
which follow them shall not be construed as being limited in scope to the same
class as the preceding words where a wider construction is possible.

 
2.5  
Documents expressed to be in the Agreed Form shall be appended hereto for
identification.

 
3  
Sale and purchase of the Shares

 
3.1  
The Seller agrees to sell the Shares with full title guarantee and the Buyer
agrees to buy the Shares with effect from Completion, free from any Security
Interest and together with all rights and benefits attaching or accruing to the
Shares on or after the date of this Agreement (including the right to receive
all dividends and distributions declared, paid or made on or after the date of
this Agreement).

 
3.2  
The Seller warrants to the Buyer as at the date of this Agreement that:

 
(a)  
it is the sole legal and beneficial owner of the Shares;

 
(b)  
it has the right to transfer the full legal and beneficial title to the
Shares  to the Buyer without the consent of a third party which has not been
obtained and remains unconditionally in force;

 
(c)  
it has the requisite power and authority to execute, deliver and perform its
obligations under this Agreement and all other Transaction Documents to be
executed by it;

 
(d)  
the execution and delivery of, and the performance of the obligations of the
Seller under this Agreement and each of the other Transaction Documents have
been duly authorised by all necessary corporate action on its part whether under
its memorandum and articles of association or otherwise;

 
(e)  
this Agreement constitutes, and the other Transaction Documents executed or to
be executed by it will, when executed, constitute legal, valid and binding
obligations on it in accordance with their respective terms;

 
(f)  
the Seller is duly incorporated, duly organised and validly existing under the
laws of its jurisdiction and has full power to conduct its business as conducted
at the date of this Agreement;

 
(g)  
the Seller has corporate power and authority to enter into and perform this
Agreement and any agreement entered into pursuant to the terms of this Agreement
and the provisions of this Agreement and any agreement entered into pursuant to
the terms of this Agreement, constitute valid and binding obligations on the
Seller and are enforceable against the Seller, in accordance with their
respective terms;

 
(h)  
the Seller has duly authorised, executed and delivered this Agreement and will,
at Completion, have authorised, executed and delivered any agreements to be
entered into pursuant to the terms of this Agreement;

 
(i)  
no order has been made or meeting convened for the winding up of the Seller, or
for the appointment of any provisional liquidator (or equivalent in the
jurisdiction of its incorporation) (or other process whereby the business is
terminated and the assets of the company concerned are distributed amongst the
creditors and/or shareholders or other contributors), and so far as the Seller
is aware there are no proceedings under any applicable insolvency,
reorganisation or similar laws in any relevant jurisdiction.

 
3.3  
The Buyer warrants to the Seller as at the date of this Agreement that:

 
(a)  
the Buyer has the requisite power and authority to execute, deliver and perform
its obligations under this Agreement and all other Transaction Documents to be
executed by it;

 
(b)  
the execution and delivery of, and the performance of the obligations of the
Buyer  under this Agreement and each of the other Transaction Documents have
been duly authorised by all necessary corporate action on its part whether under
its memorandum and articles of association or otherwise;

 
(c)  
this Agreement constitutes, and the other Transaction Documents executed or to
be executed by the Buyer will, when executed, constitute legal, valid and
binding obligations on it in accordance with their respective terms

 
(d)  
the Buyer is duly incorporated, duly organised and validly existing under the
laws of its jurisdiction and has full power to conduct its business as conducted
at the date of this Agreement;

 
(e)  
the Buyer has corporate power and authority to enter into and perform this
Agreement and any agreement entered into pursuant to the terms of this Agreement
and the provisions of this Agreement and any agreement entered into pursuant to
the terms of this Agreement, constitute valid and binding obligations on the
Buyer and are enforceable against the Buyer, in accordance with their respective
terms;

 
(f)  
the Buyer has duly authorised, executed and delivered this Agreement and will,
at Completion, have authorised, executed and delivered any agreements to be
entered into pursuant to the terms of this Agreement; and

 
(g)  
no order has been made or meeting convened for the winding up of the Buyer, or
for the appointment of any provisional liquidator (or equivalent in the
jurisdiction of its incorporation) (or other process whereby the business is
terminated and the assets of the company concerned are distributed amongst the
creditors and/or shareholders or other contributors), and so far as the Buyer is
aware there are no proceedings under any applicable insolvency, reorganisation
or similar laws in any relevant jurisdiction.

 
4  
Signing and Deposit

 
4.1  
On the date of this Agreement:

 
(a)  
the Seller shall deliver to the Buyer:

 
(i)  
certified copies of the board minutes of the Seller recording the resolution of
the board of Directors of the Seller authorising the execution of this Agreement
and the Disclosure Letter;

 
(ii)  
the Disclosure Letter; and

 
(iii)  
the BVI Opinion in the Agreed Form;

 
(b)  
the Buyer shall deliver to the Seller:

 
(i)  
copies of the board minutes of the Buyer recording the resolution of the board
of Directors of the Buyer authorising the execution of this Agreement and the
Disclosure Letter;

 
(ii)  
the Luxembourg Opinion in the Agreed Form; and

 
(iii)  
in accordance with the provisions of Clause 4.2  below, the Deposit.

 
4.2  
The Buyer shall pay the Deposit to the Seller’s Solicitors’ client account on
the date of this Agreement in accordance with Clause 14.1 and the Deposit shall
to be held by the Seller’s Solicitors as stakeholder.

 
4.3  
The Deposit and any accrued interest shall be returned to the Buyer on
Completion and shall be paid to the Buyer in accordance with Clause 14.3 herein.

 
5  
Purchase Price

 
5.1  
No less than 2 Business Days including the day of service prior to Completion
the Seller shall serve on the Buyer a provisional Completion Net Asset
Statement.  Subject to the remainder of this Clause 5, the net asset value
figure on such statement shall be the Base NAV.

 
5.2  
Such statement as is referred to in Clause 5.1 above shall be prepared by the
Seller on the basis of the worked example Completion Net Asset Statement
attached hereto as at Appendix B in accordance with the accounting statements
and policies referred to therein and the specific accounting policies referred
to in Schedule 7, part 3.  To avoid doubt, it is confirmed that the figures set
out in the worked example Completion Net Asset Statement are merely illustrative
and neither party gives any warranty or is relying on such figures being true,
accurate or complete.

 
5.3  
The Buyer may raise reasonable queries or comments on such provisional
Completion Net Asset Statement no later than 5.30pm on the Business Day prior to
Completion and the Seller will consider such queries and where it considers it
relevant (acting reasonably and in good faith) shall amend the provisional
Completion Net Asset Statement (and consequently the Bank Settlement Amount
stated in it) accordingly.

 
5.4  
In the event of any disagreement between the Buyer and the Seller pursuant to
Clause 5.3, save in the case of manifest error, the provisional Completion Net
Asset Statement shall be in the form as initially supplied by the Seller with
any agreed changes and consequential adjustment.

 
5.5  
The consideration for the sale of the Shares (Purchase Price) shall be the Base
NAV.

 
5.6  
Immediately prior to Completion the Seller shall confirm to the Buyer the Bank
Settlement Amount.  The Seller shall specify the amount of Senior Debt, Break
Costs and Accrued Interest which comprises the Bank Settlement Amount and
confirm that the Accrued Interest or Break Costs payable by the Seller Group has
not been waived or written down by Credit Suisse.

 
5.7  
Prior to Completion the Seller shall procure that the Base NAV is at least
£1,000,000 and shall where necessary to do so procure that sufficient Senior
Debt or capital advances are not payable by the Company.

 
5.8  
If as a result of the Bank Settlement Amount the Base NAV is less than
£1,000,000 or to the extent any of the Accrued Interest or Break Costs payable
by the Seller Group has been waived or written down so as to achieve that figure
then the Buyer shall not be obliged to complete and the Seller shall be deemed
as not ready, willing and able to complete under Clause 8.8 herein and in this
regard the Buyer shall be deemed to have served a notice to complete in
accordance with Clause 8.6.

 
5.9  
Adjustment to the Purchase Price

 
(a)  
If the Completion NAV is:

 
(i)  
greater than the Base NAV, the Purchase Price shall be adjusted and increased by
(and the Buyer shall pay to the Seller to settle that adjustment) a sum equal to
the Completion NAV less the Base NAV;

 
(ii)  
less than the Base NAV, the Purchase Price shall be adjusted and reduced by (the
Seller shall pay to the Buyer to settle that adjustment) a sum equal to the Base
NAV less the Completion NAV.

 
(b)  
Otherwise, no change shall be made under this Clause 5.9 to the Purchase Price.

 
6  
Conduct Pending Completion

 
6.1  
Pending Completion the Seller shall (unless and to the extent only that they
first obtain the Buyer’s prior written consent) procure that the business of the
Company is carried on in the same manner as prior to the date of this Agreement
and procure that the Buyer and any person authorised by it is given reasonable
access during normal business hours and upon reasonable notice:

 
(a)  
to all the books and records, documents, information, data (including electronic
and other data) and financial affairs, including the statutory books, minute
books and contracts of the Company(including allowing the Buyer and any person
authorised by it to discuss the affairs, finances and accounts of the Company
with its officers); and

 
(b)  
subject to the terms of and to the extent permitted by the relevant Tenancy
Document, to the Property.

 
6.2  
Pending Completion the Seller shall:

 
(a)  
promptly notify the Buyer of any matter, circumstance, act or omission which is
a breach of Clause 6.4 and shall keep the Buyer fully informed of all material
matters as soon as reasonably practicable relating to the management of the
Property pending Completion;

 
(b)  
promptly notify the Buyer if the Seller becomes aware of any circumstances which
it realises or ought fairly to realise constitutes a breach of any of the
warranties;

 
(c)  
in respect of matters relating to the Company, promptly notify the Buyer and
keep the Buyer fully informed in respect of any notices and/or information
received from Capita Asset Services (UK) Limited or Capita Asset Services
(Ireland) Limited.

 
(d)  
take such reasonable actions in respect of the management and day to day running
of the Property as the Buyer shall reasonably require;

 
(e)  
ensure the Company complies with the Landlords obligations in the Tenancy
Documents;

 
(f)  
ensure the Company complies with the Tenant’s obligations under the Headlease;

 
(g)  
ensure the Company complies with the Landlord’s and Tenant’s obligations under
the Underlease;

 
(h)  
use reasonable endeavours to assist the Buyer in answering any queries raised by
the Funder in respect of the Company or the Property including, but not limited
to, information relating to the 2004 and 2009 rent reviews;

 
(i)  
respond to what would constitute requisitions on title in respect of the
Property arising out of normal Land Registry searches in form OS-I carried out
by the Funder and/or by the Buyer before Completion; and

 
(j)  
repurchase the 2 USD Shares which shall be effected by the Seller by a board
resolution which details the repurchase of the 2 USD Shares, the cancellation of
the share certificates relating to the 2 USD Shares and the updating of the
register of members accordingly.  Such resolution shall be prepared in
accordance with all relevant BVI Regulations.

 
6.3  
Subject to Clause 6.1 no matter, circumstance, act or omission shall constitute
a breach of Clause 6.4 to the extent that:

 
(a)  
it is contemplated under or pursuant to, or is reasonably required in order to
comply with or implement this Agreement or any of the Agreed Form documents; or

 
(b)  
it is reasonably necessary in order to comply with: (i) any commitment or
arrangement existing as at or before the date of this Agreement of which the
Buyer is actually aware; or (ii) any Regulations in force from time to time;

 
(c)  
it is or relates to any action or matter (whether past, present or prospective)
contained in the Disclosure Letter;

 
(d)  
it is undertaken by, on behalf of, at the request or direction or with the
consent of, the Buyer; or

 
(e)  
it is undertaken pursuant to or in compliance with, the pre-existing banking and
financing arrangements of the Seller’s Group to be discharged pursuant to the
arrangements contemplated by the Deeds of Release.

 
6.4  
Pending Completion the Seller shall procure that (unless and to the extent only
that they obtain the Buyer’s prior written consent) the Company shall not:

 
(a)  
create, allot or issue (or agree to allot or issue) any shares or grant (or
agree to grant) any option in respect of any shares or loan capital;

 
(b)  
subject to 6.2(j), reduce its share capital or convert, sub-divide or
consolidate any of its shares;

 
(c)  
amend or alter its Memorandum or Articles of Association;

 
(d)  
change its accounting reference date;

 
(e)  
change its auditors or make any change to its accounting practices or policies,
except where such change is recommended by its auditors as a consequence of a
change in generally accepted accounting practices or policies applicable to
companies carrying on businesses of a similar nature, or as a consequence of a
change in law;

 
(f)  
declare or pay any dividend or make any other distribution of its assets or
profits to any shareholder or other person or repay loans to it made by any
shareholder or any other person;

 
(g)  
acquire or agree to acquire an interest in a corporate body or merge or
consolidate with a corporate body or any other person, enter into any demerger
transaction or participate in any other corporate reconstruction;

 
(h)  
acquire or dispose of any asset (including any sale, lease, disposal, surrender
or sub-lease of the Property);

 
(i)  
dispose of or agree to dispose of or grant any option in respect of any asset or
assets;

 
(j)  
assign or otherwise dispose of any of its book debts;

 
(k)  
remove any asset from the Property or make any alteration or renovation or carry
out any works in relation to the Property;

 
(l)  
dispose of or agree to dispose of or grant any option in respect of its business
or any part of its business;

 
(m)  
repay (other than in the ordinary course of business) acquire, redeem or borrow
any money or make payments out of or drawings on its bank accounts other than in
accordance with its normal practice during the period of 12 months prior to the
date of this Agreement;

 
(n)  
incur any financial indebtedness that will not be discharged by the Bank
Settlement Amount or increase the Senior Debt as at the date of this Agreement;

 
(o)  
grant or issue or agree to grant or issue any mortgage, charge, debenture or
security for money or redeem or agree to redeem any such mortgage, charge,
debenture or security or give or agree to give any guarantee or indemnity;

 
(p)  
propose any scheme or plan of arrangement, reconstruction, amalgamation or
demerger;

 
(q)  
enter into any contract, liability or commitment other than in the usual course
of trading;

 
(r)  
enter into any transaction with any person other than at arm’s length and for
full value;

 
(s)  
enter into, modify or agree to terminate any material contract or incur any
capital expenditure on any individual item for an amount in excess of £10,000;

 
(t)  
change its policies in respect of debtors and/or payment of creditors;

 
(u)  
grant or agree to grant any lease or third party right in respect of the
Property or assign or agree to assign or otherwise dispose of the same;

 
(v)  
grant any consent or licence under any Tenancy Document or take any step in
respect of any rent review under any Tenancy Document or drawdown on any rent
deposit (if any);

 
(w)  
make any loan;

 
(x)  
enter into any leasing, hire purchase or other agreement or arrangements for
payment on deferred terms;

 
(y)  
institute, settle or agree to settle any legal proceedings relating to its
business;

 
(z)  
make any change in the remuneration of or (without limitation) other terms of
appointment of or vary the duties of or dismiss or terminate the appointment of
any director of the Company;

 
(aa)  
employ any persons;

 
(bb)  
adopt or participate in any pension scheme;

 
(cc)  
permit or suffer any of its insurances to lapse or do anything which would make
any policy of insurance void or voidable or take out any additional or
replacement policies of insurance (other than renewals of the policies on
substantially the same terms as those in force at the date of this agreement);

 
(dd)  
incur any liabilities between itself and the Seller or any Company in the
Seller’s Group; or

 
(ee)  
make any proposal for the winding up or liquidation of the Company.

 
6.5  
VAT

 
(a)  
The Seller shall procure that the Company settles all outstanding VAT
liabilities of the Company as at 28 February 2011 prior to Completion.  The
Seller shall pay to the Buyer on Completion a sum which represents the amount of
VAT liability that will be due to be paid by virtue of the Company’s next
quarterly VAT return for the period from 28 February to Completion (and such VAT
shall be the net amount payable taking into account any recoverable deductible
input tax available to the Company for the period from 28 February 2011 to
Completion).

 
7  
Insurance

 
7.1  
Pending Completion the Seller shall:

 
(a)  
do or procure that everything is done which is required to continue to maintain
the policies of insurance in place as at the date of this Agreement (which are
identified in the Disclosure Letter) including the prompt payment of any premium
which falls due;

 
(b)  
increase the amount or extent of the cover as reasonably requested by the Buyer,
if the insurers agree and the Buyer pays the additional premium;

 
(c)  
pay to the Buyer immediately following receipt any part of an additional premium
which the Buyer paid and which is returned by the insurers; and

 
(d)  
renew any policy of insurance which is due to expire and the Seller shall pay
any premiums due on such renewal.

 
7.2  
Pending Completion, if the Property is damaged or destroyed by a risk against
which the Company is covered by insurance and is able to make a valid claim
(taking into account the policy conditions, thresholds and limitations), the
Seller will as soon as reasonably practicable notify the Buyer of the damage and
destruction caused providing full details to the Buyer and;

 
(a)  
(unless the Buyer agrees otherwise) will procure that the Company makes a claim
under its insurance policy in respect of such damage or destruction and will
keep the Buyer fully informed of progress in respect of the claim; and

 
(b)  
will pay to the Buyer on Completion the amount of policy monies which the Seller
has received, so far as not applied in repairing or reinstating the Property.

 
8  
Completion

 
8.1  
Completion will take place on the Completion Date at the offices of the Buyer's
Solicitors or at any other place that the Seller and the Buyer agree in writing.

 
8.2  
The parties agree that:

 
(a)  
Completion may occur earlier than 15 March 2011 and such earlier Business Day
as  shall be notified by the Buyer to the Seller by serving written notice on
the Seller which may be served by email addressed to
david.albericci@alanicontinental.com giving not less than 3 Business Days’
notice including the day of service; and

 
(b)  
in the event that the Buyer serves a written notice pursuant to Clause 8.2(a),
the Completion Date for the purposes of this Agreement shall be the date
specified in the notice.

 
8.3  
Beneficial ownership of, and any risk attaching to, the Shares passes on
Completion.

 
8.4  
At Completion, the parties shall comply with their respective obligations in
Schedule 2. (Completion matters).

 
8.5  
The Buyer shall not be obliged to complete the purchase of any of the Shares
unless the purchase of all the Shares is completed in accordance with this
Agreement.

 
8.6  
At any time on or after the Completion Date a party who is ready, able and
willing to complete may give the other a notice to complete (Notice to
Complete).

 
8.7  
The parties shall effect Completion within ten Business Days of service of a
valid Notice to Complete in accordance with Clause 8.6 and in respect of this
Clause 8.7 only, time shall be of the essence.

 
8.8  
If the Buyer fails to complete in accordance with a valid Notice to Complete,
the Seller may terminate this Agreement other than the Surviving Provisions and
if it does so:

 
(a)  
the Seller may (in addition to and without affecting all other rights or
remedies available to it) forfeit and keep the Deposit and accrued interest; and

 
(b)  
the Buyer shall return all documents received from the Seller.

 
8.9  
If the Seller fails to complete in accordance with a valid Notice to Complete,
the Buyer may terminate this Agreement other than the Surviving Provisions and
if it does so:

 
(a)  
the Seller shall repay the Deposit to the Buyer with accrued interest within 5
Business Days of the date of termination;

 
(b)  
the Buyer shall return all documents received from the Seller; and

 
(c)  
the Buyer retains all other rights and remedies available to it.

 
9  
Warranties

 
9.1  
The Seller warrants to the Buyer in the terms of the Warranties and Clause 3.2
(Sale and purchase of the Shares).  The Buyer is entering into this Agreement on
the basis of, and in reliance on, the Warranties.

 
9.2  
The Seller warrants to the Buyer that the Warranties are true, accurate and not
misleading on the date of this Agreement but are qualified to the extent of
those matters fairly disclosed in the Disclosure Letter.  For this purpose,
fairly disclosed means disclosed in such manner and detail as to enable the
Buyer to make a reasonably informed assessment of the matter concerned and its
likely significance for the Company.

 
9.3  
The Buyer confirms to the Seller that the Buyer is not aware of any fact, event
or circumstance that on or after Completion may entitle it to bring a claim
under the Warranties.

 
9.4  
Where a Warranty is qualified by the expression "so far as the Seller is aware"
or "to the best of the knowledge, information and belief of the Seller" or any
similar expression, the Seller shall be deemed to have only the actual
knowledge, information and/or belief at the date on which that Warranty is given
of David Cuby, David Albericci and Mike Simon (having made enquiry of their
retained professional advisers who act on the administration and management of
the Property and the Company).

 
9.5  
Each Warranty is to be construed as a separate and independent warranty and,
save as expressly provided otherwise in this Agreement, will not be limited by
reference to or inference from any other Warranty or by any other provision of
this Agreement.

 
10  
Limitations on the Seller's liability

 
The provisions set out in Schedule 4 (Provisions for the protection of the
Seller) shall have effect.
 
11  
Rosadelle and Rent Review

 
11.1  
Subject to Completion, the Seller covenants to pay the Buyer, as an adjustment
to the Purchase Price (to the extent permitted by law), an amount equal to all
liability of the Company to Rosadelle in respect of any Inter-Company Balances
or other financial obligations to Rosadelle from the Company arising in respect
of the period prior to the sale by the Seller of Rosadelle on the date upon
which the Company is required to pay.

 
11.2  
The Seller covenants to pay the Buyer, subject to Clause 11.5 and as an
adjustment to the Purchase Price (to the extent permitted by law), an amount
equal to the increase in the amount of rent payable by the Company under the
Headlease above the rate of £200,000 per annum in respect of the period from and
including 26 April 2009 to but excluding the date of Completion as a result of
the agreement or determination of the outstanding rent review due on 26 April
2009 under the Headlease (the "Rent Review") provided that:

 
(a)  
if the Buyer or any member of the Buyer's Group makes or permits to be made any
application to implement or settle the Rent Review or initiate any
correspondence in respect thereof the Seller shall not be obliged to make any
payment pursuant to this Clause; and

 
(b)  
in the event that the landlord under the Headlease seeks to implement or settle
the Rent Review the Buyer shall procure that the Company shall:

 
(i)  
act promptly with a view to achieving the best result obtainable;

 
(ii)  
consult with and have regard to the views of the Seller but shall not be bound
by such views;

 
(iii)  
provide the Seller with copies of all material correspondence and papers
relating to the process; and

 
(iv)  
keep the Seller informed of the progress of the process

 
and the parties are each to bear their own costs of such rent review process;
 
(c)  
the Seller shall not be liable to pay amounts to the Buyer under this clause
11.2 to the extent that  the increased rent payable by the Company under the
Headlease comprises VAT which is deductible as input tax.

 
11.3  
In the event that the Rent Review shall be implemented by the landlord under the
Headlease, the Buyer shall procure that there shall be implemented without undue
delay (subject to any Funder consents it may require) the review due as at 3
November 2010 (the "Deloitte Review") under the lease of that part of the
Property known as Stonecutter Court dated 7 February 2003 made between (1) NPI
(Stonecutter Square Limited) (2) George Ritchie and others (the "Deloitte
Lease") and the provisions of Clause 11.2(b) shall apply with respect to the
Deloitte Review.

 
11.4  
The Buyer or any member of the Buyer's Group may implement the Deloitte Review
at any time and the Buyer shall promptly notify the Seller of the outcome of the
Deloitte Review following settlement or determination.

 
11.5  
Where the rent payable under the Deloitte Lease is increased following
settlement or determination of the Deloitte Review, the Seller shall be entitled
to deduct the amount of such increased rent (but excluding any amount of such
increased rent as represents VAT) due for the period from and including 3
November 2010 to but excluding Completion (the "Uplift Amount") from any payment
due from the Seller pursuant to Clause 11.2 or, where the Seller has already
paid to the Buyer any sum due under Clause 11.2, the Buyer shall refund to the
Seller an amount equal to the lesser of the sum paid, and the Uplift Amount (if
any).

 
11.6  
The provisions of schedule 4 shall not apply to this clause 11.

 
12  
Specific Remedy re disclosed tax issue and operation of Escrow Account

 
12.1  
If, in relation to a Specified Claim which has been Finally Determined, any
Actual Taxation Liability arises in relation to such Specified Claim (for the
purpose of making this calculation it shall be assumed, if necessary, that a
Fiscal Year ended on the Completion Date, so that any Actual Taxation Liability
is calculated on that assumption) then in accordance with the provisions of
Clause 12.2:

 
(a)  
the Purchase Price payable by the Buyer to the Seller for the Shares shall be
reduced (and on each occasion, if an Actual Taxation Liability is incurred more
than once) by the amount of that Actual Taxation Liability; and

 
(b)  
by way of effecting such reduction of the Purchase Price, the amount of such
Actual Taxation Liability shall be released from the Escrow Account and paid by
the Escrow Agent to the Buyer (under the terms of the Escrow Release Notice) or,
at the written election of the Seller, paid directly to HMRC in satisfaction of
such Actual Taxation Liability.

 
12.2  
If the effect of a Specified Claim either:

 
(a)  
has the effect only that the amount (as computed or estimated) as at Completion
of the brought forward losses of the Company for any Fiscal Year (or all Fiscal
Years) commencing before Completion in relation to its UK property business is
in consequence reduced (but only to the extent permitted by law); or

 
(b)  
would cause the Company to incur an Actual Taxation Liability for any one or
more Fiscal Years commencing before Completion (or any part of the Fiscal
Year during which Completion falls) but there are then available, in relation to
other Fiscal Years (or the part of any Fiscal Year during which Completion
falls) any Eligible Losses and such Eligible Losses can validly be offset
against such Actual Taxation Liability (but only to the extent permitted by
law);

 
with the consequence (in either case) that the Company is not required to make
any actual cash payment of Taxation to HMRC, then there shall be no claim
pursuant to the Tax Warranties in relation to such matter and no reduction of
the Purchase Price and no payment from the Escrow Account shall (in either case)
be made.
 
12.3  
Subject to the operation of Clause 12.1 above and paragraph 7 of Schedule 4
(Double Warranty Claims), if before the Escrow Release Date the Buyer makes a
Tax Warranty Claim under this Agreement which has not been Finally Determined by
that date, each matter giving rise to such claim shall be an Escrow Claim.

 
12.4  
The Escrow Agent shall pay the Escrow Amount to the Seller if on the Escrow
Release Date there is no Specified Claim and no Escrow Claims.

 
12.5  
The Escrow Amount shall not be released from the Escrow Account to the extent
there is a Specified Claim which at the Escrow Release Date has not been Finally
Determined.

 
12.6  
To the extent as at the Escrow Release Date there is a Specified Claim but no
Escrow Claims, the Escrow Agent shall pay to the Seller on the date on which the
Specified Claim is Finally Determined or, if more than one, the date on which
the last Specified Claim is Finally Determined, the balance of the Escrow
Account less any Actual Tax Liability calculated in accordance with Clause 12.1.

 
12.7  
Subject to Clause 12.5, where there are any Escrow Claims which have not been
Finally Determined by the Escrow Release Date, the Escrow Agent shall retain in
the Escrow Account the lesser of:

 
(a)  
the amount standing to the credit of the Escrow Account; and

 
(b)  
the aggregate Claim Estimate for all Escrow Claims.

 
For the purposes of this paragraph 12.7, Claim Estimate shall mean for each
individual Escrow Claim:
 
(c)  
a genuine pre-estimate of the quantum of such Escrow Claim, agreed in writing
between the Buyer and the Seller; or, failing such agreement;

 
(d)  
a reasonable pre-estimate of the quantum of such Escrow Claim, as determined by
counsel (acting as expert and not arbiter and whose costs shall be borne equally
between the Buyer and the Seller), appointed either by agreement between the
Buyer and the Seller or, failing agreement, on application of either of the
Buyer or the Seller to the President of the Law Society of England and Wales.

 
12.8  
To the extent the amount standing to the credit of the Escrow Account is greater
than the aggregate Claim Estimate for all Escrow Claims, the Escrow Agent shall
pay such amount to the Seller and any amount retained in the Escrow Account in
accordance with Clause 12.7 shall be applied (together with accrued interest and
provided that bank charges shall be paid from funds in the Escrow Account) in or
towards settlement of Escrow Claims upon a liability of the Seller being Finally
Determined.

 
12.9  
Within 14 days of each Escrow Claim being Finally Determined the Escrow Agent
shall pay the following amounts from the Escrow Account (insofar as there is
sufficient standing to the credit of the Escrow Account) and the Purchase Price
shall be deemed reduced accordingly:

 
(a)  
where the actual liability of the Seller in relation to such Escrow Claim is the
same or greater than the Claim Estimate for such Escrow Claim, an amount to the
Buyer (under the terms of the Escrow Release Notice) equal to the liability of
the Seller in relation to such Escrow Claim; and

 
(b)  
where the actual liability of the Seller in relation to such Escrow Claim is
less than the Claim Estimate for such Escrow Claim, an amount to the Buyer
(under the terms of the Escrow Release Notice) equal to the liability of the
Seller in relation to such Escrow Claim and pay to the Seller the difference
between the actual liability of the Seller in relation to such Escrow Claim and
the Claim Estimate for such Escrow Claim;

 
and, to the extent available, the balance of the Escrow Account shall be
retained to satisfy all outstanding Escrow Claims that have not been Finally
Determined save that where all Escrow Claims have been Finally Determined, the
Escrow Agent shall pay any balance standing to the credit of the Escrow Account
to the Seller.
 
12.10  
Any interest or profit accrued to the Escrow Account (subject to any deduction
of tax at source and any bank or other charges properly charged to the Escrow
Account) shall be added to the Escrow Account and shall form part of it.  The
relevant proportion of interest shall follow the relevant proportion of capital
in any payment from time to time from the Escrow Account whether in favour of
the Buyer or the Seller as the case may be.

 
12.11  
The payment of an amount to the Buyer in accordance with Clause 12.9 in or
towards satisfaction of a Escrow Claim shall not prejudice the other rights and
remedies of the Buyer under this Agreement for the purpose of recovering amounts
due from the Sellers and not satisfied by payments made out of the Escrow
Account.

 
12.12  
If there is any conflict between the provisions of this Agreement and the
provisions of the Escrow Letter, the parties agree that, as between themselves,
the provisions of this Agreement shall prevail.

 
12.13  
The Buyer and Seller shall use reasonable endeavours to procure that the Escrow
Account and the funds in it are moved into the joint names of the Buyer's
Solicitor and Gregsons Solicitors or (provided that such other firm has the
usual professional indemnity insurance of at least £1m) such other English
solicitors as the Seller shall specify acting reasonably on the same terms as
the Escrow Letter in all material respects mutatis mutandis (substituting each
reference in it to the Seller's Solicitors with a reference to whichever such
firm becomes the joint Escrow Agent) within 2 months of the date hereof but
having regard to any reasonable requirements of the Escrow Agent and/or the bank
where such Escrow Account is held and as from that time references in this
Agreement to the Escrow Account and the Escrow Agent shall be construed
accordingly.

 
13  
Post completion

 
13.1  
Subject to Completion, the Seller shall, for so long as it remains the
registered holder of any of the Shares after Completion hold those Shares with
all rights and benefits attaching or accruing to them on or after the date of
this Agreement as bare trustee for the Buyer absolutely.

 
13.2  
The Seller irrevocably and unconditionally appoints the Buyer as its lawful
attorney (and to the complete exclusion of any rights that it may have in that
regard) for the purpose of:

 
(a)  
exercising any voting and other rights and receiving any benefits and
entitlements which attach to or arise in respect of any of the Shares;

 
(b)  
receiving notices of and attending all meetings of any members of the Company;
and

 
(c)  
generally approving or executing documents and doing any acts or things in
relation to any of the Shares as the attorney thinks fit,

 
in each case from Completion to the day on which the Buyer or its nominee is
entered in the register of members as the holder of the Shares.  For this
purpose, the Seller authorises and instructs the Company to send all
communications and payments in respect of the Shares to the Buyer during such
period
 
Provided always that
 
(i)  
this power of attorney and all (if any) other agency shall lapse at the end of
the 20th Business Day after (and excluding) Completion; and

 
(ii)  
nothing in this power of attorney (or any other agency) shall entitle the
attorney to do any act or thing or to enter into any obligation or commitment
that creates or increases any liability or obligation (actual or contingent,
present or future) of the Seller.

 
13.3  
In the event that the Seller or any member of the Seller’s Group received any
monies following Completion which are due to the Company or the tenants pursuant
to the Tenancy Documents (which shall include but shall not be limited to any
amounts received as a result of the cancellation of any insurance policy from
Completion) the Seller shall procure that such monies are paid to the Company
not more than 10 Business Days after receipt of such cash or cleared funds and
if not then paid the sum is to bear interest at a rate of 3% over the base rate
from time to time of Barclays Bank Plc from the date of receipt until payment.

 
14  
Payments

 
14.1  
Any amounts payable to the Seller pursuant to this Agreement must be paid by
electronic funds transfer for same day value into the following account of the
Seller's Solicitors (or any other account that may be notified to the Buyer in
writing by the Seller for this purpose from time to time):

 
Account name:
Addleshaw Goddard LLP General Client Account
 
Bank
The Royal Bank of Scotland plc
 
Bank address:
St Ann Street
Manchester
M60 2SS
 
Sort code:
Account number:
Sort Code : 16-00-02
Account Number 11122897
 



 
14.2  
The Seller's Solicitors are irrevocably authorised by the Seller to receive any
amount payable to the Seller and receipt of any amount in any account provided
by Clause 14.1 will be a valid discharge for the Buyer for the amount.

 
14.3  
Any amounts payable to the Buyer pursuant to this Agreement must be paid by
electronic funds transfer for same day value into the following account of the
Buyer's Solicitors (or any other account of the Buyer's Solicitors that may be
notified to the Seller in writing by the Buyer for this purpose from time to
time):

 
Account name:
Berwin Leighton Paisner LLP Client Account
Name of bank:
Barclays Bank plc
Bank address:
50 Pall Mall, London, SW1A 1QA
Sort code:
20 65 82
Account number:
50089753

14.4  
The Buyer's Solicitors are irrevocably authorised by the Buyer to receive any
amount payable to the Buyer and receipt of such amount in the account or the
receipt of the Buyer's Solicitors for the amount will be a valid discharge for
the Seller for the amount.

 
15  
Cooperation with Buyer’s Auditors and SEC Filing Requirements

 
15.1  
Following Completion the Seller shall provide to Buyer (at Buyer’s expense)
copies of, or shall provide Buyer access to, such factual information as may be
reasonably requested from it by Buyer, and in the possession or control of
Seller, or its property manager or accountants, to enable Buyer’s auditor
(Deloitte & Touche LLP or any successor auditor selected by Buyer) to conduct an
audit of the income statements of the Property for the year to date of the year
in which the Completion occurs plus up to one prior calendar year.

 
15.2  
The Buyer shall be responsible for all out-of-pocket costs associated with this
audit and the Seller shall cooperate (at no cost to Seller) with Buyer’s auditor
in the conduct of such audit.  In addition and following Completion, Seller
agrees to provide to Buyer’s auditor, if requested by such auditor, historical
financial statements for the Property, including income and balance sheet data
for the Property, whether required before or after Completion.

 
15.3  
Without limiting clauses 15.1 and 15.2 above:

 
(a)  
Buyer or its designated independent or other auditor may audit Seller’s
operating statements of the Property, at Buyer’s expense, and Seller shall
provide such documentation in its possession and which it may lawfully provide
as Buyer or its auditor may reasonably request in order to complete such audit,
and

 
(b)  
Seller shall furnish to Buyer such financial and other information as may be
reasonably required by Buyer or any Affiliate of Buyer to make any required
filings with the Securities and Exchange Commission or other governmental
authority; provided, however, that the foregoing obligations of Seller shall be
limited to providing such information or documentation as may be in the
possession of, or reasonably obtainable by, Seller, its property manager or
accountants, at no material cost to Seller, and in the format that Seller (or
its property manager or accountants) have maintained such information.

 
15.4  
This Clause 15 shall survive Completion.

 
16  
General

 
16.1  
Notices

 
(a)  
Unless this Agreement expressly states otherwise, any notice under this
Agreement will be effective only if it is in writing and shall be served in
accordance with clause 16.13.  Notices given by e-mail or in any other
electronic form (other than by fax) will not be effective, even if actually
received.

 
(b)  
References to a notice under this Agreement include any notice, claim, demand or
other document to be delivered to any party in connection with this Agreement or
any dispute arising in connection with this Agreement.

 
(c)  
Any notice under this Agreement must be in English.

 
(d)  
Notice shall in addition to the provisions of clause 16.13 be served on the
following:

 
Party
Address and fax number
Addressee/marked for the attention of
Seller
18 Upper Pembroke Street
Dublin 2
Ireland
FAX 00 353 1 676 7626
David Albericci
Buyer
Mr Kenneth MacRae
Hines Luxembourg Office
203, route d’Arlon
L-1150
Luxembourg
00352 2643 3737
 
copy to Jason Maxwell at Hines 2800 Post Oak Blvd Suite, 4800 Houston Texas
77056
001 713 966 2075
 



A party may change its notice details for the purpose of this Clause 16.1 by
giving notice to all the other parties in accordance with this Clause 16.1.
 
(e)  
In proving the giving of a notice, it will be conclusive evidence to prove:

 
(i)  
if delivered by hand or overnight courier, that it was left at the relevant
address;

 
(ii)  
if sent by post, that it was properly addressed and posted; or

 
(iii)  
if sent by fax, that a fax transmission report was obtained by the sender
confirming the fax transmission to the relevant number,

 
(iv)  
in each case in accordance with the relevant details set out above.

 
(f)  
In the absence of evidence of earlier receipt, if a notice is:

 
(i)  
delivered by hand or overnight courier:

 
(A)  
between 9.00 am and 5.00 pm on a Business Day (such time period being referred
to as within Business Hours), it will be deemed received when so delivered; or

 
(B)  
outside Business Hours, it will be deemed received at 9.00 am on the next
Business Day after the time of delivery;

 
(ii)  
sent by post:

 
(A)  
on a Business Day, it will be deemed received at 9.00 am on the second Business
Day after the day on which it was posted; or

 
(B)  
not on a Business Day, it will be deemed received at 9.00 am on the third
Business Day after the day on which it was posted; or

 
(iii)  
sent by fax:

 
(A)  
during Business Hours, it will be deemed received when so delivered; or

 
(B)  
outside Business Hours, it will be deemed received at 9.00 am on the next
Business Day after the time that the fax was sent to the relevant number.

 
(g)  
Any reference in this Clause 16.1 to a particular time is to that time in the
location of the recipient of the relevant notice.

 
16.2  
Assignment and third party rights

 
(a)  
Unless this Agreement expressly states otherwise, no right or obligation arising
under it or any other Transaction Document may be assigned, transferred or
otherwise disposed of, in whole or in part, by any party without the prior
written agreement of the other parties.

 
(b)  
Notwithstanding Clause 16.2(a) above the Buyer may assign, transfer or otherwise
dispose of, in whole or in part, without the prior written consent of the Seller
any right or obligation arising under this Agreement or any Transaction Document
to any financial institution providing finance to the Buyer in relation to the
acquisition of the Company or the Company on or immediately following completion
for the purposes of refinancing or redeeming the Debt or any part thereof.

 
(c)  
Notwithstanding Clause 16.2(a), the benefit of this Agreement (and/or any other
Transaction Document) may be assigned, in whole or in part, at any time and on
more than one occasion by the Buyer to any member of the Buyer's
Group.  However, the assignee will only be entitled to enforce the benefit
assigned to it while it remains a member of the Buyer's Group.  Before the
assignee ceases to be a member of the Buyer's Group, the Buyer shall procure
that the assignee reassigns the benefit that has been assigned to it under this
Clause to the Buyer (or another member of the Buyer's Group).

 
(d)  
If there is an assignment or encumbrance by a party as permitted by this
Clause 16.2, the amount of loss or damage recoverable by the assignee or
encumbrancer will be calculated as if that person had been originally named as a
party to this Agreement.

 
(e)  
A party shall immediately give the other parties notice of any action taken by
it in accordance with this Clause 16.

 
(f)  
References in this Agreement to a party will, except where the context requires
otherwise, include its successors in title and permitted assignees.

 
(g)  
Save as provided in Clause 16.2(h) a person who is not a party to this Agreement
has no right to enforce any of its terms under the Contracts (Rights of Third
Parties) Act 1999.

 
(h)  
An assignee pursuant to Clause 16.2(b) and 16.2(c) are the only third parties
for the purposes of the Contract (Rights of Third Parties) Act 1999 and may
enforce the Seller's obligations as set out in this Agreement subject to the
other provisions of this clause 16.2.

 
(i)  
Notwithstanding Clause 16.2(h), if any person who is not a party to this
Agreement is stated as having the right to enforce any of its terms under the
Contracts (Rights of Third Parties) Act 1999, the parties may rescind or vary
this Agreement (and any Transaction Documents) without the consent of that
person.

 
16.3  
Announcements

 
Save as (but only to the extent) expressly required by law or by any relevant
national or supra-national regulatory, governmental or quasi-governmental body
or authority, all announcements by, of or on behalf of any of the parties
relating to the subject matter of this Agreement or the transaction contemplated
by this Agreement must be in terms to be agreed between the Seller and the Buyer
in writing in advance.
 
16.4  
Confidentiality

 
(a)  
Each party shall, and shall use all reasonable endeavours to procure that its
officers and employees shall, keep the existence and contents of this Agreement
confidential and neither party shall make any announcements in relation to this
Agreement or otherwise publicise its existence or its contents, or the existence
of the negotiations between the parties in relation to it, unless permitted to
do so by Clause 16.4(b) or 16.4(c).

 
(b)  
A party may disclose information if and to the extent that:

 
(i)  
the other party has given its written consent; or

 
(ii)  
the information is contained in a press announcement in a form agreed by the
parties and, for the purposes of identification, signed or initialled by them or
on their behalf; or

 
(iii)  
that party can show that the information was already, or has subsequently
become, published or publicly available for use other than through a breach of
this Agreement or of any confidentiality obligation owed by that party; or

 
(iv)  
that party is required to disclose the information by law or any competent
regulatory body or recognised investment exchange; or

 
(v)  
the information is disclosed for a proper purpose in legal proceedings to which
that party is a party; or

 
(vi)  
the information is disclosed on a confidential basis to that party's
professional advisers for the purpose of advising that party in connection with
this Agreement;

 
(vii)  
the information is disclosed on a confidential basis to that party's lenders or
investors or potential lenders or investors or the advisers, managers or agents
of the same or

 
(viii)  
the information is disclosed on a confidential basis by the Buyer to a bona fide
prospective assignee or to a purchaser of the Company or the Property to the
extent necessary for the purpose of the proposed assignment or purchase (as the
case may be);

 
(c)  
The Buyer and any member of the Buyer's Group may disclose information if and to
the extent that but only to the extent necessary it wishes to disclose itself as
the owner of the Company and/or the Property following Completion.

 
(d)  
Notwithstanding the foregoing to the contrary, Seller recognizes that Hines
Global REIT, Inc., an affiliate of Buyer, is a public non-traded company, and it
acknowledges and agrees that it may disclose in press releases, SEC and other
filings with governmental authorities, financial statements and/or other
communications such information regarding the transactions contemplated hereby
and any such information relating to the Property and the sale of the Shares as
may be necessary or advisable under federal or state securities law, rules or
regulations (including U.S. Securities and Exchange Commission (“SEC”) rules and
regulations), “generally accepted accounting principles” or other accounting
rules or procedures or in accordance with Hines Global REIT, Inc.’s prior
custom, practice or procedure.  Hines Global REIT, Inc. will be required to
publicly disclose the possible transactions contemplated hereby and file the
Agreement with the SEC promptly after the execution of the same by both parties
or as sooner required by law.

 
16.5  
Exercise of rights

 
In relation to the rights of each party under this Agreement and save as
expressly provided:
 
(a)  
rights may be exercised as often as necessary;

 
(b)  
rights are cumulative and not exclusive of any right or remedy provided by law;

 
(c)  
rights may be released or waived as regards any party without affecting the
liability of any other party; and

 
(d)  
rights may only be waived specifically in writing (and any delay in exercising,
or non-exercise of, any right will not constitute a waiver of that right).

 
16.6  
Entire Agreement

 
(a)  
This Agreement (with the other Transaction Documents and the Replies to
Enquiries) sets out the entire agreement and understanding between the parties
in connection with the sale and purchase of the Shares and other matters
described in them.

 
(b)  
Without prejudice to the generality of Clause 16.6(a), this Agreement (with the
other Transaction Documents) supersedes as from the date of this Agreement all
prior negotiations, representations, undertakings and agreements on any subject
matter of this Agreement.

 
(c)  
Each of the parties acknowledges that it is not relying on any statement,
warranty, representation, collateral contract or other assurance given or made
by any of the parties in relation to the subject matter of this Agreement, save
for those expressly set out in this Agreement and the other Transaction
Documents.  Each party waives all rights and remedies which, but for this Clause
16.6(c), might otherwise be available to it in respect of any such statement,
warranty, representation, collateral contract or other assurance not set out in
this Agreement or any other Transaction Document.  Nothing in this Clause
16.6(c) will exclude or limit any liability for fraud.

 
16.7  
Alterations

 
Any alteration to this Agreement must be in writing, refer specifically to this
Agreement and be duly executed by each party.
 
16.8  
Severability

 
If any provision in this Agreement is or at any time becomes to any extent
invalid, illegal or unenforceable under any enactment or rule of law, such
provision will to that extent be deemed not to form part of this Agreement but
the validity, legality and enforceability of the remainder of this Agreement
will not be affected, provided that the operation of this Clause 16.8 would not
negate the commercial intent and purpose of the parties in entering into this
Agreement.
 
16.9  
Counterparts

 
This Agreement may be entered into in the form of two or more counterparts, each
executed by one or more of the parties but, taken together, executed by all and,
provided that all the parties so enter into this Agreement, each of the executed
counterparts, when duly exchanged and delivered, will be deemed to be an
original, but, taken together, they will constitute one instrument.
 
16.10  
Payment of costs

 
Except where this Agreement or another Transaction Document provides otherwise,
each party shall pay his/its own costs and expenses incurred in relation to the
negotiation, preparation and completion of this Agreement and each Transaction
Document.
 
16.11  
Continuing effect of this Agreement

 
All provisions of this Agreement and any other Transaction Document will, so far
as they are capable of being performed or observed, continue in full force
notwithstanding Completion, except for those matters then already performed and
Completion will not constitute a waiver of any of the Buyer's rights in relation
to this Agreement or any other Transaction Document.
 
16.12  
Time

 
(a)  
Except as otherwise expressly provided, time is of the essence of this
Agreement.

 
(b)  
Save where stated otherwise in Clause 16.1(g), all references to time in this
Agreement are to London time.

 
16.13  
Process Agents

 
(a)  
The Seller hereby appoints Oliver Kehoe, 150 Upper Richmond Road West, London
SW14 8DP as its process agent to receive on its behalf service of process in any
proceedings in England.  Such service shall be deemed complete on the delivery
to the process agent (whether or not it is forwarded to and received by the
Seller).  If the process agent ceases to act, or becomes incapable of acting, or
the process agent no longer has an address in England, the Seller agrees to
appoint a substitute process agent who has an address in England and to deliver
a copy of the new process agent's acceptance of that appointment to the Buyer
within 30 days of that appointment.

 
(b)  
The Buyer hereby appoints Hines UK Limited as its process agent to receive on
its behalf service of process in any proceedings in England.  Such service shall
be deemed complete on the delivery to the process agent (whether or not it is
forwarded to and received by the Buyer).  If the process agent ceases to act, or
becomes incapable of acting, or the process agent no longer has an address in
England, the Buyer agrees to appoint a substitute process agent who has an
address in England and to deliver a copy of the new process agent's acceptance
of that appointment to the Seller within 30 days of that appointment.

 
17  
Choice of law etc

 
17.1  
This Agreement will be governed by and construed in accordance with English law
and all claims and disputes (including non-contractual claims and disputes)
arising out of or in connection with this Agreement, its subject matter,
negotiation or formation will be determined in accordance with English law.

 
17.2  
Each party irrevocably submits to the exclusive jurisdiction of the English
courts in relation to all matters (including non-contractual matters) arising
out of or in connection with this Agreement.

 
17.3  
Each party undertakes not to contest the enforcement against it of any judgment
of the English courts on the ground that those courts did not have jurisdiction
over it.

 
Executed by the parties or their duly authorised attorneys and delivered on the
date of this Agreement.
 

                                                               
 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
The Company
 
1 Name:
 
Sofina Properties Limited
2 Incorporation details:
 
Registered in the British Virgin Islands, number 644833
on 3 March 2005
3 Registered office:
 
Palm Grove House, Road Town, Tortola, British Virgin Islands
4 Shareholders:
 
The issued share capital is held as follows:
Number and class of shares
Registered holder
Address
9,998 Ordinary Shares of GBP 1 each
Seller
As on page 1
 
2 Ordinary Shares issued on 15th June 2005 (to be repurchased and cancelled
prior to completion)
Seller
As on page 1
5 Directors:
 
David Albericci (resigning at Completion)
 
David Cuby (resigning at Completion)
 
Mike Simon (resigning at Completion)
 
6 Secretary:
 
Finsbury Secretaries Limited  (resigning at Completion)
7 Balance sheet date:
 
31 December



 

                                          
 
 

--------------------------------------------------------------------------------

 

Schedule 2
 
Completion matters
 
1  
Documents and other items to be delivered by the Seller

 
1.1  
At Completion, the Seller shall deliver to the Buyer the following documents and
other items:

 
(a)  
duly executed Share transfer form for the Shares in favour of the Buyer;

 
(b)  
share certificates for the Shares in the name of the Seller or an indemnity for
any lost share certificate in the Agreed Form;

 
(c)  
duly executed powers of attorney or other authorities in the Agreed Form under
which any of the Transaction Documents (other than this Agreement) (including
the share transfer forms referred to above) has been executed (if any);

 
(d)  
copies of the statutory registers of the Company, duly updated as at Completion
and which shall state (amongst other things) that the share capital is fully
paid up in respect of the nominal value and any premium and certified by the
registered agent of the Company; the register of members of the Company duly
written up to immediately prior to Completion and a Certificate of Incumbency
and Registered Agents certificate confirming (amongst other items) that the
issued and outstanding share capital of the Company is 9,998 £1 shares;

 
(e)  
certified copies of the board minutes of the Seller recording the resolution of
the board of directors of the Seller authorising:

 
(i)  
the sale of the Shares held by the Seller;

 
(ii)  
the execution of the transfers for the Shares; and

 
(iii)  
the execution of all relevant Transaction Documents;

 
(f)  
certified copies of a Board resolution of the Company, repurchasing and
cancelling the 2 USD Shares in accordance with clause 6.4(j)

 
(g)  
as agent for the Company:

 
(i)  
the statutory and minute books (duly written up to immediately prior to
Completion) of the Company;

 
(ii)  
the common seal (if any) of the Company;

 
(iii)  
the certificate of incorporation of the Company; and

 
(iv)  
copy of the memorandum and articles of association of the Company;

 
(h)  
the Title Documents and the Tenancy Documents;

 
(i)  
written consents from each proposed new director of the Company consenting to
their proposed appointment;

 
(j)  
written resignations in the Agreed Form from each secretary and director of the
Company identified in Schedule 1 from their respective offices with the Company
and containing a written acknowledgement from the directors and secretary
stating that they have no claim against the Company for breach of contact,
compensation for loss of office, redundancy or unfair dismissal or on any other
account whatsoever and that they are not a party to any outstanding agreement
under which the Company has or could have an obligation to them;

 
(k)  
Deeds of Release;

 
(l)  
two form DS1’s in the Agreed Form in relation to the Property;

 
(m)  
the Deed of Termination;

 
(n)  
evidence of (i) the repayment of all outstanding VAT liabilities of the Company
as at 28 February 2011 prior to Completion; and (ii) an amount of VAT due by the
Company with respect to the period from 28 February 2011 to completion as
calculated in accordance with clause 6.5;

 
(o)  
a BVI opinion in substantially the same form as the BVI Opinion, but which
relates to the Deed of Release in relation to the intra group debt;

 
(p)  
a certified copy of the letter of direction in the Agreed Form effective as at
and from Completion in relation to the change of the client of record which has
been sent prior to Completion to Equity Trust (BVI) Limited as the registered
agent but which will only come into effect once the Seller confirms that
Completion has occurred (which confirmation the Seller undertakes on Completion
to give);

 
(q)  
the receipted acknowledgement in the Agreed Form from the Form of Notice and
Acknowledgement;

 
(r)  
certified copy of the power of attorney from Credit Suisse, London Branch to
Capita Asset Services (Ireland) Limited;

 
(s)  
certified copy of the power of attorney from Cornerstone Titan 2005-1 PLC to
Capita Asset Services (Ireland) Limited;

 
(t)  
evidence that each signatory executing the DS1s or deed of release on behalf of
a non English entity has the power to do so, so far as that authority is not
conferred by any other authority delivered under this schedule 2;

 
(u)  
copies of all available transfer certificates evidencing the chain of transfers
from Credit Suisse as original lender to the current lenders Cornerstone Titan
2005-1 plc and Citigroup Financial Products Inc.

 
(v)  
confirmation from Equity Trust (BVI) Limited that all outstanding amounts owing
to it from the Company or the Seller up to and including the day of Completion
have been discharged;

 
(w)  
the Seller shall execute the Escrow Letter.

 
2  
Documents and other items to be made available by the Seller

 
At Completion, the Seller shall make the following documents and other items
available for collection by the Buyer or its authorised representatives:
 
(a)  
all insurance policies, cheque books and unused cheques, paying-in-books and
credit or charge cards in the name of the Company;

 
(b)  
all keys to the Property; and

 
(c)  
all books and records including without limitation all accounting books and
records.

 
3  
Obligations of the Seller

 
3.1  
At Completion, the Seller shall procure the passing of a resolution of the
Company authorising:

 
(a)  
the registration of the transfers of the Shares in accordance with the
memorandum and the articles of association of the Company;

 
(b)  
the following person is validly appointed as an additional director of the
Company:

 
Edmund Donaldson
 
and the register of directors be updated to reflect the appointment of the new
director.
 
(c)  
on the appointments referred to in paragraph 3.1(b) being made, the persons
identified in schedule 1 as resigning on Completion cease to be directors and
employees of the Company and the register of directors and secretary be updated
to reflect the resignation of the previous directors and secretary

 
(d)  
the execution of all relevant Transaction Documents is approved; and

 
(e)  
the register of members of the Company is updated to record the Buyer or its
nominee as the registered holder of the Shares.

 
4  
Obligations of the Buyer

 
4.1  
At Completion, the Buyer shall:

 
(a)  
execute and deliver the Escrow Letter;

 
(b)  
pay the Purchase Price less the Retained Consideration and before any adjustment
under Clause 5.9 in accordance with Clause 14.1 (Payments); and

 
(c)  
pay the Retained Consideration into the Escrow Account.

 
4.2  
At Completion the Buyer shall procure that the Company pay the Bank Settlement
Amount to the account of Paul, Hastings, Janofsky & Walker (Europe) LLP on
behalf of Capita Asset Services (Ireland) Limited specified in the Capita Deed
of Release.

 
5  
Joint obligations of the Buyer and the Seller

 
At Completion, the Buyer and the Seller shall join in procuring that all
existing bank mandates in force for the Company (if any) be altered (in such
manner as the Buyer requires at Completion) to reflect the resignations and
appointments referred to in paragraph 3.1 and 1.1(i).
 

                                                            
 
 

--------------------------------------------------------------------------------

 

Schedule 3
 
Warranties
 
Part 1- Warranties (non Tax)
 
1  
Accounts

 
1.1  
The Accounts:

 
(a)  
comply with the requirements of all applicable statutes and regulations in the
British Virgin Islands;

 
(b)  
comply with all applicable statements of standard accounting practice and
financial reporting standards applicable to a company such as the Company
incorporated in the British Virgin Islands  and have been prepared on a
recognised and consistent basis and on the same basis and in accordance with the
same accounting bases and policies as the corresponding accounts for the three
preceding accounting periods;

 
(c)  
give a true and fair view of:

 
(i)  
the state of affairs of the Company as at the Accounts Date;

 
(ii)  
the assets and liabilities of the Company as at the Accounts Date;

 
(iii)  
the profit and loss of the Company for the financial year of the Company ended
on the Accounts Date;

 
(d)  
and have not been affected by any unusual, exceptional or non-recurring items
not disclosed therein.

 
1.2  
Accounting records of the Company:  The accounting records of the Company are
complete and have been properly written up on a consistent basis and present and
reflect all details of the business activities of the Company required by law to
be entered in them, are in the possession of the Company or under its exclusive
control.

 
1.3  
Transactions since the Accounts Date:

 
Since the Accounts Date:
 
(a)  
so far as the Seller is aware, the assets of the Company have not been depleted
by any unlawful act on the part of any person and there has been no event,
change or occurrence which individually or together with any other event, change
or occurrence which has, or would, or could reasonably be expected to have, a
material adverse effect on or cause a material adverse change to the financial
position of the Company;

 
(b)  
the Business has been carried on in the ordinary course;

 
(c)  
there has been no resolution of or consent by the members or any class of
members of the Company;

 
(d)  
there has been no board minutes or written resolutions of the Company recorded;

 
(e)  
the Company has not created, allotted, issued, acquired, repaid or redeemed
share capital or made an agreement or arrangement or undertaken an obligation to
do any of those things;

 
(f)  
the Company has not declared, paid or made any dividend or other distribution;
and

 
(g)  
save for arrangements to be discharged in accordance with the terms of Deeds of
Release, the Company has not borrowed or raised any money or acquired or
disposed of, or agreed to acquire or dispose of any material asset.

 
1.4  
Capital Commitments

 
No commitments on capital account were outstanding at the Accounts Date and
since the Accounts Date, the Company has not made or agreed to make capital
expenditure, incurred or agreed to incur capital commitments, or disposed or
agreed to dispose of capital assets.
 
2  
Finance, borrowings and liabilities

 
2.1  
Debts due to the Company

 
(a)  
Save for arrangements to be discharged in accordance with the terms of the Deeds
of Release, neither the Seller nor any person associated with the Seller, the
Seller’s Group, or any former member of the Seller’s Group owes any amount to
the Company.

 
(b)  
So far as the Seller is aware, there are no liabilities (including contingent,
disputed, unquantified or unknown liabilities of the Company) except as
disclosed in the Accounts or incurred, in the normal course of its business
since the Account Date.

 
2.2  
Creditors of the Company

 
(a)  
Save for arrangements to be discharged in accordance with the terms of the Deeds
of Release and any matter capable of being the subject of a claim under clause
12, the Company's only indebtedness or liability or obligation is set out in the
Disclosure Letter.

 
(b)  
Save for the arrangements to be discharged in accordance with the terms of the
Deeds of Release there are no amounts outstanding as between the Company and the
Seller, any present or former member of the Seller’s Group or any company
associated with the Seller.

 
2.3  
Details of bank accounts and balances

 
There are no bank accounts maintained or used by the Company.
 
2.4  
Uncleared or outstanding obligations

 
Amounts represented by cheques, warrants, mandates or other payment instructions
issued or given by the Company which at the date of this Agreement remain
outstanding or unpaid or unperformed do not exceed in the aggregate £10,000.
 
2.5  
Overdraft, loan and other finance facilities

 
(a)  
Save for arrangements to be discharged in accordance with the terms of the Deeds
of Release, all (if any) loan, overdraft or other loan finance in place in the
Company as at the date of this Agreement is disclosed in the Disclosure Letter.

 
(b)  
The Company is not a party to any agreement or arrangement for hire or rent,
hire purchase, conditional sale or purchase by way of credit or instalment
payment.

 
2.6  
Bank facilities and borrowings of the Company

 
(a)  
The total amount borrowed by the Company:

 
(i)  
from bank(s) does not exceed any applicable facility or overdraft limits; or

 
(ii)  
from whatsoever source does not exceed any limitation on borrowing contained in
the articles of association of the Company or any debenture or loan instrument
or other deed or document binding on the Company.

 
(b)  
Save for any borrowings disclosed in relation to paragraph 2.5 and save for
arrangements to be discharged in accordance with the terms of the Deeds of
Release, the Company:

 
(i)  
does not have any outstanding loan capital;

 
(ii)  
has not incurred or agreed to incur any borrowings which it has not repaid or
satisfied;

 
(iii)  
has not lent or agreed to lend any money which has not been repaid to it;

 
(iv)  
does not own the benefit of any debt, present or future; and

 
(v)  
is not a party to, or has any obligation under:

 
(A)  
any loan agreement, debenture, acceptance credit facility, bill of exchange,
promissory note, finance lease, debt or inventory financing, discounting or
factoring arrangement or sale and lease back arrangement; or

 
(B)  
any other arrangement the commercial effect of which is to raise money or
provide finance or credit.

 
2.7  
Liabilities of the Company for third parties

 
Save for arrangements to be discharged in accordance with the terms of the Deeds
of Release the Company is neither a party to, nor has any subsisting liability
(including any prospective or contingent liability) under, any Guarantee, the
effect of which is to secure or support an obligation of a third party.
 
2.8  
Intra-group indebtedness and guarantees

 
(a)  
There is no outstanding indebtedness on any account whatsoever owing by the
Company to the Seller.

 
(b)  
Save for arrangements to be discharged in accordance with the terms of the Deeds
of Release the Seller has not given any Guarantee or created any other like
obligation or given comfort in support of the Company.

 
(c)  
Save for arrangements to be discharged in accordance with the terms of the Deeds
of Release the Company has not given any Guarantee or created any other like
obligation or given comfort in support of the Seller or any person who is
associated with the Seller.

 
2.9  
Security given in favour of the Company

 
The Company does not have the benefit of any Security Interest or Guarantee.
 
2.10  
No finder's fees or brokerage payable by the Company

 
No-one is entitled to receive from the Company any finder's fee, brokerage or
commission or other benefit in connection with the sale of the Shares.
 
3  
The Business and Contracts

 
3.1  
The Company does not carry on and has never carried on any trade or business
whatsoever other than that of acting as holder of the Property for investment
purposes.

 
3.2  
The Company is not a party to any material subsisting contracts, obligations or
arrangements except those comprising the Finance Documents, Title Documents,
Tenancy Documents or any documents otherwise disclosed in the Disclosure Letter.

 
3.3  
The Company has no offer, bid, tender or proposal outstanding which, by the
acceptance or other act of some other person, would give rise to any
transaction, contract, obligation or arrangement.

 
3.4  
The Company is not a party to any contract or agreement which may be affected by
foreign currency exchange rates or interest rates.

 
3.5  
The Company is not a party to any agreement (not including bank facilities)
which:

 
(a)  
cannot be terminated on six months’ notice without payment of compensation;

 
(b)  
includes change of control provisions; or

 
(c)  
is significant, unusual and/or long term.

 
3.6  
Restrictions on the Company

 
No part of the Business is carried on under the agreement or consent of a third
party nor is there any agreement or arrangement which restricts the fields in
which the Company may carry on its Business.
 
3.7  
No bribes or inducements paid

 
The Company has not paid to any person any sum in the nature of a bribe or
inducement.
 
3.8  
Outstanding powers of attorney or other authorities

 
Save for arrangements to be discharged in accordance with the terms of the Deeds
of Release, there are no powers of attorney or other authorities (express or
implied) which are still outstanding or effective to or in favour of any person
to enter into any contract or commitment or to do anything on behalf of the
Company (other than on such authority of directors or of employees as either is
ostensible or is implied to enter into routine contracts in the normal course of
their duties).
 
4  
Assets

 
4.1  
Documents and records

 
Save for arrangements to be discharged in accordance with the terms of the Deeds
of Release, the Company has exclusive ownership (free of any Security Interest)
of and direct control of and access to:
 
(i)  
all documents of title relating to its assets;

 
(ii)  
all subsisting written agreements to which it is a party.

 
4.2  
Asset Register

 
(a)  
Other than the amounts representing its paid up share capital, its interests in
the Title Documents, Tenancy Documents and its interest in the Property, the
Company does not have and has never had any assets.

 
(b)  
So far as the Seller is aware there has been no exercise or purported exercise
of any Security Interest over any of the assets of the Company and there is no
dispute directly or indirectly relating to any such assets.

 
4.3  
Asset Transfer

 
The sale of the Shares will not constitute a transfer or other disposition of
more than 50% of the total value of the assets of the Seller.
 
5  
Directors and employees

 
5.1  
The Company has not nor has it at any time had any employees (including any
executive directors) and no offer is outstanding to any person the acceptance of
which would result in such person becoming an employee, consultant or director
of the Company.

 
5.2  
The Company has not at any time paid any remuneration or declared and/or paid
any bonuses to any director or other officer of the Company.

 
5.3  
Schedule 1 shows the full names of each person who is a director of the Company
and no other person is a director of the Company.

 
6  
Pension arrangements

 
The Company is not nor has it at any time been a party to or participates or has
participated in or contributes or has any liability or obligation to pay or
contribute to any scheme, arrangement or agreement (whether legally enforceable
or not), for the provision of any pension, retirement, death, incapacity,
sickness, disability, accident or other like benefits (including the payment of
medical expenses) to any past or present directors, officers, employees or
consultants of the Company or of any predecessor to all or part of its business
or for any dependents of any such person.
 
7  
Intellectual property

 
7.1  
The Company does not own and has not at any time owned any Intellectual
Property, nor is any Intellectual Property required for, or used or has at any
time in the past been used in connection with, any business operated by the
Company.

 
7.2  
The Company does not operate any computer hardware or software.

 
8  
Property matters and interests in land

 
8.1  
The Property is the only immovable property owned, controlled, vested in,
occupied, in the possession of or used by the Company or in respect of which it
has any estate, interest, right or liability (whether contingent, secondary or
otherwise) and the Company has not, at any time, owned any interest in any
property other than the Property.

 
8.2  
There are no further Tenancy Documents other than those set out in part 3 of
Schedule 6 and there are no further Title Documents of which the Seller is aware
other than those set out in part 4 of Schedule 6.

 
8.3  
The Company is the sole legal and beneficial owner of the Property and the
Company has not disposed of all or any part of its interest in the Property or
entered into any commitment, whether conditional or not, to do so and the
Property is not affected by an subsisting contract for sale or other disposition
or interest in it.

 
8.4  
The replies to enquiries provided by the Seller’s Solicitors in respect of the
Property are true, complete and accurate in all material respects and not
misleading.

 
8.5  
So far as the Seller is aware, the Seller has provided true and complete copies
of all deeds and documents and other written information relevant to the
Company’s interest in or use of the Property of which the Seller is aware.

 
9  
Litigation, disputes and investigations

 
9.1  
Neither the Company nor any person for whose acts the Company may be vicariously
liable is engaged in any capacity in any litigation, arbitration, mediation,
prosecution or other legal proceedings or alternative dispute resolution or in
any proceedings or hearings before any Authority; and so far as the Seller is
aware no such matters are pending or threatened; and the Seller is not aware of
any circumstances which are likely to give rise to any such matter.

 
9.2  
There is no outstanding judgment, order, decree, arbitral or mediation award or
decision of any court, tribunal, arbitrator or Authority against the Company
received by it, or so far as the Seller is aware, against any person for whose
acts the Company may be vicariously liable.

 
9.3  
The Company is not a party to any subsisting undertaking given to any court or
third party arising out of any proceedings of the kind described in
paragraph 9.1 or paragraph 9.2.

 
9.4  
The Company  has not received notification that any investigation or enquiry is
being or has been conducted by any Authority in respect of its affairs and the
Seller is not aware of any circumstances which are likely to give rise to any
such investigation or enquiry.

 
9.5  
Neither the Company, nor any member of the Group, is aware of any violations of
or breaches of anti-corruption laws or regulations by any of its directors.

 
9.6  
The Company does not have formal anti-corruption policies in place and there
have been no breaches of such policies.

 
9.7  
The Company is not a party to any contract or arrangement with public or
governmental officials, either within the United Kingdom or otherwise.

 
9.8  
The Company has not provided gifts, entertainment, training or travel services
to public or governmental officials, either within the United Kingdom or
otherwise.

 
10  
Insurance

 
10.1  
Insurances required by law and adequacy

 
The Company has effected all insurances required by law to be effected by it.
 
10.2  
Details of insurance cover

 
(a)  
The particulars of all insurance policies maintained by the Company for which it
has an insured interest and currently in force (Policies) as referred to in the
Disclosure Letter are accurate.

 
(b)  
The Company has not knowingly done or omitted to do or allowed anyone to do or
not to do anything which the Seller is aware is likely to render any of the
Policies void or voidable or unenforceable.

 
(c)  
In the last six years the Company has not had any proposals for insurance turned
down nor any claims rejected by insurers.

 
10.3  
Outstanding claims

 
No claim is outstanding either by the insurer or the insured under any of the
Policies.
 
10.4  
Entitlement of the Company to make claims

 
The Seller is not aware of any circumstances which entitle the Company to make a
claim under any of the Policies or which are required under any of the Policies
to be notified to the insurers.
 
10.5  
Claims made

 
Details of any claims made by the Company in the last six years under any
insurance policy, whether paid or outstanding, are set out in the Disclosure
Letter.
 
11  
Compliance and regulatory

 
11.1  
Compliance with legal requirements

 
So far as the Seller is aware, compliance has been made in all respects with all
legal and procedural requirements and other formalities under the laws of the
British Virgin Islands in relation to the Company concerning:
 
(a)  
the memorandum and articles of association or other constitutional documents
(including all resolutions passed or purported to have been passed);

 
(b)  
the filing of all documents required by the laws of the British Virgin Islands
to be filed at any registry in that jurisdiction;

 
(c)  
issues of shares, debentures or other securities;

 
(d)  
payments of interest and dividends and the making of other distributions; and

 
(e)  
directors (including any shadow directors) and other officers.

 
11.2  
Authorities required to carry on the Business

 
The Company has obtained all public or regulatory Authorities required by law
for or in connection with the carrying on of the Business in the places and in
the manner in which the Business is now carried on; such Authorities are in full
force, are not limited in duration or subject to any unusual or onerous
conditions and have been complied with in all respects, and so far as the Seller
is aware there are no circumstances which indicate that any of such Authorities
will or may be revoked or not renewed or which may confer a right of revocation.
 
11.3  
Registers, minute books and records

 
All registers, minute books and other records and reports required by the laws
of the British Virgin Islands to be kept by the Company are in its possession
and contain an up to date and accurate record of the matters which are required
by the laws of the British Virgin Islands be dealt with in them and the Company
has not received any application or request for rectification of its statutory
registers or any notice or allegation that any of them is incorrect.
 
11.4  
Compliance with Regulations

 
The Company is conducting and has at all times conducted its Business in all
respects in accordance with all Regulations.
 
12  
Constitutional and the Seller

 
12.1  
Details concerning the Company

 
(a)  
The Company was incorporated as an International Business Company under the
International Business Companies Act (Cap 291) and was subsequently
automatically re-registered as a business company on 1 January 2007 under the
BVI Business Companies Act 2004, as amended, and remains properly registered and
validly existing under the laws of the British Virgin Islands.

 
(b)  
The Shares constitute the entire issued share capital of the Company, have been
properly allotted and issued and are fully paid or credited as fully paid.

 
12.2  
Interests of the Company in other entities

 
The Company has not and has not at any time had:
 
(a)  
any interest in the share capital of, or other investment in, any body
corporate;

 
(b)  
any interest in any partnership, joint venture, consortium or other
unincorporated association or arrangement for sharing profit or losses.

 
12.3  
Memorandum and Articles of Association

 
A copy of the current memorandum and articles of association of the Company is
attached to the Disclosure Letter.
 
12.4  
Security Interests, options and other rights

 
Save for arrangements to be discharged in accordance with the terms of the Deeds
of Release there is no Security Interest, option or right to acquire on, over or
affecting any of the Shares (whether issued, authorised or otherwise), there is
no agreement or commitment (conditional or otherwise) to give or create any of
the foregoing and no person has made any claim to be entitled to any of the
foregoing.
 
12.5  
No shares or loan capital of the Company under option

 
No share or loan capital of the Company is now under option or is agreed or
resolved conditionally or unconditionally to be created or issued or put under
option.
 
12.6  
No restrictions over voting or transfer of the Shares

 
Save for arrangements to be discharged in accordance with the terms of the Deeds
of Release, there are no agreements in place which govern either the right to
vote in relation to the Shares or the right to transfer any of the Shares.
 
12.7  
Insider contracts

 
Save for arrangements to be discharged in accordance with the terms of the Deeds
of Release, there is not, and has not at any time during the last three years
been, any agreement, arrangement, loan, quasi-loan or undertaking to which the
Company is a party and in which (i) the Seller (ii) any person associated with
the Seller or (iii) any person beneficially interested in the share capital of
the Company at that time or any director of the Company or any person associated
with any of them in any such case is or has been interested.
 
13  
Insolvency

 
13.1  
No order has been made and no resolution has been passed for the winding up of
the Company or for a provisional liquidator to be appointed in respect of the
Company and so far as the Seller is aware no petition has been presented for the
purpose of winding up the Company.

 
13.2  
No administration order has been made in respect of the Company and so far as
the Seller is aware no petition for such an order has been presented.

 
13.3  
No receiver (which expression shall include an administrative receiver) has been
appointed in respect of the Company or in respect of all or any material part of
its assets.

 
13.4  
The Company is not insolvent.

 
13.5  
No distress, execution or other process has been levied or threatened in respect
of any asset of the Company.

 
13.6  
No composition in satisfaction of the debts of the Company or scheme of
arrangement of its affairs or compromise or arrangement between it and its
creditors and/or members or any class of its creditors and/or members has been
proposed, sanctioned or approved.

 
13.7  
No event analogous to any of the circumstances mentioned in any of the foregoing
sub-paragraphs of this paragraph 13 has occurred in relation to the Company
outside England.

 
14  
Schedule accuracy

 
The information in Schedule 1 and Schedule 6 is accurate in all material
respects.
 
15  
Prohibited Persons and Transactions

 
Seller warrants that neither Seller nor any of its Affiliates, nor any of their
respective partners, members, shareholders or other equity owners, and none of
their respective employees, officers, directors, representatives or agents is,
nor will they become a person or entity (i) described in Section 1 of Executive
Order 13224 (issued September 24, 2001) (the “Executive Order”), (ii) listed in
the “Alphabetical Listing of Blocked Persons, Specially Designated Nationals,
Specially Designated Terrorists, Specially Designated Global Terrorists, Foreign
Terrorist Organizations, and Specially Designated Narcotics Traffickers”
published by the United States Office of Foreign Assets Control (“OFAC”), 31
C.F.R. Chapter V, Appendix A, as in effect from time to time, or (iii) with whom
U.S. persons or entities are restricted from doing business under regulations of
OFAC or under any statute, executive order (including the Executive Order), or
other governmental action (as to (i), (ii) and (iii), a “Blocked Person”).
 

                                                       
 
 

--------------------------------------------------------------------------------

 



 
Part 2- Taxation Warranties
 
In addition to the definitions in Clause 1, in this Schedule 3, Part 2 the
following definitions apply:
 
CTA 2009 means Corporation Tax Act 2009
 
CTA 2010 means Corporation Tax Act 2010
 
SDLT means Stamp Duty Land Tax
 
Tax Authority means HMRC and any other governmental, state, federal or other
fiscal, revenue, customs or excise authority, department, agency, body or office
in the United Kingdom, the British Virgin Islands or elsewhere in the world
having jurisdiction or authority for any Tax purpose
 
VAT means value added tax or any similar or substituted turn over tax, in the UK
or elsewhere.
 
References to the CAA, TCGA and VATA are to the Capital Allowances Act 2001,
Taxation of Chargeable Gains Act 1992 and Value Added Tax 1994 as amended and
references to FA are to the Finance Act of the year expressly stated.
 
1  
Administration

 
1.1  
All claims, registrations, returns, notifications and computations and any other
information submitted to any Tax Authority by the Company:

 
(a)  
have, where required, been duly submitted within the applicable time limits;

 
(b)  
were accurate and complete in all material respects and were in compliance with
all legal requirements; and

 
(c)  
are not, nor, so far as they relate to events or periods or any part of any
period occurring on or before Completion, are likely to become the subject
matter of any enquiry, investigation, audit or review by or dispute with any Tax
Authority.

 
1.2  
All Taxation which has become due from the Company has been duly paid within the
applicable time limit.

 
1.3  
The Company has not entered into any special agreements or arrangements with a
Tax Authority which are not based on a strict application of law.

 
1.4  
The Company has not paid, is not liable to pay and is not, in respect of any
event or period or any part of a period prior to Completion, likely to become
liable to pay, a penalty or any interest in respect of Taxation, and the Company
is not subject to any suspended Taxation related penalties.

 
1.5  
The Company has not been obliged to deduct Taxation from any payment made or
treated as made by it or in connection with the provision by it of any benefit
and has duly accounted for all such amounts to the relevant Tax Authority.

 
1.6  
The Company is and always has been resident for Taxation purposes in the
jurisdiction of its incorporation and in no other jurisdiction.

 
1.7  
The Company has sufficient records relating to past events to enable it to make
correct and complete returns for Taxation purposes and to calculate its
liability to Taxation or relief from Taxation which would arise on a disposal or
realisation of its assets or a discharge of its liabilities.

 
1.8  
The Company has not given any warranty, indemnity or covenant to any other
person in relation to Taxation under which it is or so far as the Seller is
aware might be required to make a payment.

 
1.9  
The Company is incorporated as an international business company under the laws
of the British Virgin Islands (BVI) and accordingly is exempt from BVI taxation.

 
1.10  
The Accounts make proper provision or reserve, in accordance with generally
accepted accounting practices, for all Taxation for which the Company is liable
to be assessed or for which it may be accountable, as at the Accounts Date.

 
2  
Capital allowances

 
The Company has not claimed any allowances under Part 2 CAA (Plant and Machinery
Allowances).
 
3  
VAT

 
3.1  
The Company is duly registered for VAT under number 858 8084 72 and no direction
has been or could be given, by HMRC under Schedule 9A VATA (Anti-avoidance
provisions: Groups) as a result of which the Company would be treated for the
purposes of VAT as a member of a group and the Company has not applied for
treatment as a member of a group for the purposes of VAT.  A true copy of the
VAT registration certificate of the Company is included in the Disclosure
Letter.

 
3.2  
The Company has complied in all respects with the statutory requirements,
orders, provisions, directions and conditions relating to VAT; and maintains
complete, correct and up to date records for the purposes of the relevant
legislation.

 
3.3  
The Company has not been required by any Tax Authority to give security for the
purposes of VAT.

 
3.4  
The Company:

 
(a)  
has not within the past twelve months received a surcharge liability notice
under section 59 VATA (The default surcharge);

 
(b)  
may not be liable to a penalty under section 63 VATA (Penalty for misdeclaration
or neglect resulting in VAT loss for one accounting period equalling or
exceeding certain amounts); or

 
(c)  
has not received a penalty liability notice under section 64 VATA (Repeated
misdeclarations) or has made a return which contains a material inaccuracy
within the meaning of that section.

 
3.5  
The Company has exercised the option to tax under Schedule 10 VATA in respect of
its interest in the Property with effect from 19 May 2005 as acknowledged by
HMRC in its letter dated 1 July 2005, and such option has not been prevented
from applying, nor are there any circumstances in which such option could be
prevented from applying.  A true copy of the HMRC acknowledgement is included in
the Disclosure Letter.

 
4  
Stamp duty and SDRT

 
The Company is not, nor has at any time been, liable to pay any amounts in
respect of stamp duty or stamp duty reserve tax.
 
5  
Stamp Duty Land Tax

 
5.1  
The Company has duly delivered to HMRC within the applicable time limits all
returns required to be delivered by it to HMRC under Part 4 FA 2003 (and any
regulations made thereunder) and all such returns have been properly completed.

 
5.2  
The Company has not entered into a transaction in respect of which it has an
outstanding obligation to deliver to HMRC a return under Part 4 FA 2003 (or any
regulations made thereunder), whether or not the period for the delivery of such
return has expired.

 
5.3  
The Company has duly paid all SDLT for which it has been liable.

 
5.4  
The Company is not liable for interest or penalties in respect of SDLT.

 
5.5  
The Company has sufficient records to be able to respond in a satisfactory form
to, and deal properly with, any enquiry by HMRC into a land transaction return
under Schedule 10 FA 2003 (Returns, Enquiries, Assessments and Appeals).

 
5.6  
The Company has not received from HMRC a notice of enquiry into a land
transaction return and the enquiry period under paragraph 12 Schedule 10 FA 2003
(Notice of enquiry) for each land transaction return submitted by the Company
has expired.

 
5.7  
Within the last three years, the Company has not claimed relief from SDLT under
paragraph 1 (Group relief) Schedule 7 FA 2003.

 
5.8  
No circumstances exist which may cause the Company to become liable to make a
payment of SDLT by virtue of the application of paragraphs 3(1)(a)(ii) and
3(1)(b) of Schedule 7 FA 2003.

 
5.9  
The Company is not liable to make a payment of unpaid SDLT by virtue of
paragraph 5 Schedule 7 FA 2003 (Recovery of group relief from another group
company).

 
6  
Construction Industry Scheme

 
The Company is not, and has not ever been, registered under the United Kingdom
Construction Industry Scheme (as now enacted in Finance Act 2004 and Regulations
thereunder) either as a Contractor or otherwise.
 
7  
Non-Residents Landlord Scheme

 
7.1  
The Company is duly registered under the United Kingdom’s non-resident landlord
scheme and has been approved to receive rental income from the Property without
deduction of income.  A true copy of the HMRC notification is included within
the Disclosure Letter.

 
7.2  
The Company has not elected to be treated as a letting agent for the purposes of
Regulation 4 of the United Kingdom SI 1995/2902.

 
8  
Miscellaneous

 
8.1  
Since the Accounts Date:

 
(a)  
the Company has not made or agreed to make any distributions save as provided
for in the Accounts.

 
(b)  
not disposed or agreed to dispose of any material assets has taken place which
will have the effect of crystallising a Taxation liability

 
8.2  
The Company has not at any time made or agreed to make any loan or advance which
loan or advance remains outstanding or effected or agreed to effect any
transaction within sections 455 or 460 to 463 CTA 2010 or section 375 CTA 2009
since the Accounts Date released or written off or agreed to release or write
off the whole or any part of any such loan or advance;

 

                                                       
 
 

--------------------------------------------------------------------------------

 

Schedule 4
 
Provisions for the protection of the Seller
 
1  
General

 
1.1  
In this Schedule and Schedule 5, unless the context otherwise requires:

 
Claim means
 
(a)  
all and any claims against the Seller under this Agreement, including any claim
for breach of contract, misrepresentation or indemnification, or pursuant to any
common law or statutory rights (insofar as is reasonable), covenant or
undertaking in relation to any matter relating to this Agreement and includes
Warranty Claims;

 
(b)  
any adjustment or potential adjustment under Clause 12.

 
provided that references to Claims in paragraph 11.1 of this Schedule 4 do not
include any claims under the Tax Warranties or any adjustment or potential
adjustment under Clause 12 to which the provisions of Schedule 5 (Conduct of
Claims) shall instead apply)
 
Expenses means reasonable and proper third party costs and expenses
 
Third Party Claim means any Claim which arises as a result of, or in connection
with any claim by, or alleged liability to, a third party
 
Warranty Claims means all and any claims against the Seller under any of the
Warranties, including any claim for breach of contract, misrepresentation or
indemnification resulting from any breach of the Warranties
 
2  
Time limits

 
2.1  
The Seller shall not be liable for any Warranty Claim unless written notice of
the Warranty Claim has been given to it by or on behalf of the Buyer:

 
(a)  
in respect of any Tax Warranty Claim on or before the date which is four years
after the date of Completion; and

 
(b)  
in respect of any other Warranty Claim on or before 31 March 2013.

 
2.2  
The written notice of the Warranty Claim shall give details (so far as such
details are known to the Buyer) of the nature of the Warranty Claim, the
circumstances giving rise to it and the Buyer's bona fide estimate of any
alleged loss.

 
2.3  
Subject to paragraph 2.4, a Warranty Claim notified in accordance with
paragraphs 2.1 and 2.2, and not satisfied, settled or withdrawn is unenforceable
against the Seller on the expiry of the period of six months starting on the day
of notification of the Warranty Claim unless legal proceedings in respect of
such Warranty Claim shall have been both issued and validly served on the Seller
within that period.

 
2.4  
A Warranty Claim or a Tax Warranty Claim where the loss or liability suffered or
incurred by the Buyer is contingent, future or unascertainable shall be
unenforceable against the Seller on the expiry of the period of 12 months
starting on the day of notification of the Warranty Claim or Tax Warranty Claim
unless legal proceedings in respect of such Warranty Claim or Tax Warranty Claim
shall have been both issued and validly served on the Seller within that period.

 
3  
Monetary thresholds

 
3.1  
Subject to paragraph 3.4,

 
(a)  
the maximum aggregate liability of the Seller in respect of claims for breach of
Clause 3.2 of this Agreement or breach of Warranties, 3.1, 3.2, 4.2, 12.1(b) and
5 of Schedule 3 shall not exceed £91,000,000;

 
(b)  
subject to paragraph 3.1(a) above the maximum aggregate liability for all other
claims under the Warranties shall not exceed £10,000,000;

 
(c)  
the Seller will not be liable for any individual Claim unless the amount of such
liability, following application of the other provisions of this Schedule,
exceeds £15,000 (an Excluded Claim).

 
3.2  
For the purposes of paragraph 3.1(c), Claims of any value arising from the same
subject or consequent on or attributable to one source or original cause will be
aggregated.

 
3.3  
Subject to paragraph 3.1(b) and to paragraph 3.4, the Seller will not be liable
for any Claim unless the aggregate liability for all Claims, following
application of the other provisions of this schedule, exceeds £50,000 in which
case the Seller will, subject to the other provisions of this schedule, be
liable for the whole of such amounts.

 
3.4  
To avoid doubt, the limits in this paragraph 3 shall not apply to Clause 12.

 
4  
Rights to information

 
4.1  
If the Buyer gives any notice under this Schedule 4 or under Clause 12, the
Buyer shall, and shall ensure that the Company  shall:

 
(a)  
allow the Seller and Seller's duly authorised representatives and professional
advisers reasonable access for the purposes of the relevant Claim or Third Party
Claim to the premises and personnel of the Buyer and Company, and to any
relevant records and information of the Buyer or the Company, (other than
records or other information which would be subject to legal privilege), and
permit the Seller and those representatives and advisers to make copies (at
their own cost) of those records and information; and

 
(b)  
if so requested by the Seller, use all reasonable endeavours to procure at the
cost of the Seller that the accountants of the Company at the relevant time(s)
grant to the firm of accountants appointed by the Seller access to their working
papers for any relevant financial year in connection with the relevant Claim or
Third Party Claim.

 
4.2  
Access under paragraph 4.1 may be required only at reasonable times during
normal business hours and on reasonable notice and will be subject to the Seller
giving such undertakings as to confidentiality as the Buyer may reasonably
require and, in the case of access to the working papers, to the Seller and the
Seller's appointed accountants signing such letters holding the auditors
harmless as the auditors may reasonably require.

 
5  
Disclosed matters

 
The Seller will not be liable for any Warranty Claim and accordingly no Claim
may be brought if it is a Warranty Claim which arises wholly or substantially
out of or any fact, matter or circumstance fairly disclosed in the Disclosure
Letter.
 
6  
Buyer's knowledge

 
6.1  
The Seller will not be liable for any Warranty Claim where and to the extent
that the Warranty Claim is within the actual knowledge of the Buyer, having made
due enquiry of its professional advisers, its employees or its professional
advisers at the date of this Agreement.

 
6.2  
The Buyer undertakes to the Seller that it has no knowledge of any fact, matter
or circumstance which constitutes a breach of Warranty and  to the extent that
such breach of Warranty and/or Claim is within its actual knowledge it waives
and releases that Claim.

 
7  
Double Warranty Claims

 
7.1  
If the same fact, matter, event, circumstance, loss or liability gives rise to
more than one Warranty Claim (or is otherwise compensated for by the terms of
Clause 12), the Buyer shall not be entitled to recover more than once in respect
of such fact, matter, event, circumstance, loss or liability.

 
7.2  
The sole remedy in respect of any Specified Claim (or which would have been
capable of giving rise to a Specified Claim but for the operation of this
Schedule 4) shall be a claim under clause 12 and the maximum aggregate liability
of the Seller in respect of the Specified Claim shall be limited to the Escrow
Amount and in the event of a combination of any Escrow Claim and any Specified
Claim the maximum aggregate liability of the Seller for all such claims in
relation to which the Buyer has recourse to the Escrow Account (in accordance
with Clause 12) shall be limited to the Escrow Amount.

 
8  
Changes on and/or after Completion

 
8.1  
The Seller will not be liable for any Claim and accordingly no Claim may be
brought if:

 
(a)  
the Buyer or the Company or any member of the Buyer's Group can claim under the
terms of any insurance policy but only to the extent that the Buyer successfully
recovers any loss or damage under the terms of any insurance policy for the time
being in force or which could have been so recovered under the policies of
insurance of the Company in force at the date of this Agreement had they been
maintained in force for the benefit of the Company and/or the Buyer in each case
in respect of the matter giving rise to the Claim;

 
(b)  
the Buyer or the Company or any member of the Buyer's Group can claim under the
terms of any insurance policy and the Buyer chooses not to pursue or cause any
member of its Group to pursue such claim;

 
(c)  
the facts, matters or circumstances have been clearly noted and quantified in
the Accounts attached to the Disclosure Letter or the Completion Net Asset
Statement;

 
(d)  
the Claim arises wholly out of:

 
(i)  
any fact, matter or circumstance provided for, or contemplated by, this
Agreement or any other Transaction Document;

 
(ii)  
any voluntary act, transaction or arrangement of the Buyer or any member of the
Buyer's Group or any of their respective officers, employees, agents or
successors in title after Completion which:

 
(A)  
is outside the ordinary course of the relevant company's business and which is
not pursuant to a legally binding obligation entered into on or before
Completion; and

 
(B)  
the Buyer any member of the Buyer's Group or any of their respective officers,
employees, agents or successors in title knew would give rise to a Claim;

 
(iii)  
any breach by the Buyer of any of its obligations under this Agreement or any
other Transaction Document after the date of Completion;

 
(iv)  
any:

 
(A)  
passing of or change in any statutory or other binding or advisory legislative
or regulatory provision after the Completion Date;

 
(B)  
publication or withdrawal of any decision of the Courts or any other relevant
Authority after the Completion Date; or

 
(C)  
withdrawal after the date of the Completion Date `of any extra statutory or
other concession previously made by or any change in practice of the Inland
Revenue or other taxation or Authority or any increase in the rates of Tax in
force at the date of this Agreement;

 
(v)  
any change after the Completion Date of this Agreement in the principles,
policies or methods used in the preparation of the annual accounts of the
Company;

 
(vi)  
any change on or after Completion to the balance sheet date of the Company;

 
(e)  
the loss or liability suffered or incurred by the Buyer to which the Claim
relates is contingent, future or unascertainable and no Claim may be brought for
such loss or liability until the Buyer actually suffers the loss or incurs the
liability in question; or

 
(f)  
the loss or liability to which the Claim relates has been or is made good or
otherwise compensated for at no expense to the Buyer or any member of the
Buyer's Group.

 
8.2  
A breach of Warranty which is capable of remedy will not entitle the Buyer to
compensation unless and to the extent that such breach has not been remedied by
the Seller within 45 Business Days after the date of service of the notice of
the Claim under this Schedule.

 
8.3  
The Buyer will not be entitled to claim for any punitive, indirect or
consequential loss or for any loss calculated by reference to profits (whether
direct or indirect), income, production or accruals or loss of such profits,
income, production or accruals or loss of business opportunities or anticipated
savings in respect of any Claim.

 
9  
Netting off corresponding benefits

 
In assessing any damages or other amounts recoverable for any Claim, there will
be taken into account any corresponding savings by the Buyer, the Company or any
member of the Buyer's Group.
 
10  
Waiver of right of set off

 
Save to the extent of any deduction or withholding required by law or for the
operation of the Escrow Account in accordance with the agreed written terms, the
Buyer waives and relinquishes any right of set off or counterclaim, deduction or
retention which the Buyer might otherwise have had in respect of any Claim
against or out of any payments which the Buyer may be obliged to make (or
procure to be made) to the Seller pursuant to this Agreement.
 
11  
Subsequent recovery from third party

 
11.1  
The Buyer shall reimburse the Seller forthwith an amount equal to any sum paid
by the Seller in respect of any Claim which is subsequently recovered by or paid
to the Buyer or any other member of the Buyer's Group by any third party in
respect of the matter giving rise to the Claim (less any Expenses incurred in
making such recovery).

 
11.2  
Any amount paid by the Buyer pursuant to paragraph 11.1 will be taken into
account, with retrospective effect, in ascertaining whether the amounts in
paragraph 3 are exceeded.  Any amount previously paid by the Seller in respect
of any Claim which would not otherwise have been payable as a consequence of
this paragraph 11.2 shall be repaid immediately.

 
12  
Claims against third party

 
12.1  
Where the Buyer or the Company or any member of the Buyer's Group may be
entitled (whether by reason of insurance, payment, discount, credit, relief or
otherwise) to recover from a third party any sum for any damage or liability
which is or could be the subject of a Claim (a Third Party Recovery), the Buyer:

 
(a)  
shall notify the Seller of the Third Party Recovery within 10 Business Days of
the Buyer or any member of the Buyer's Group becoming aware that it may be
entitled to make the Third Party Recovery, and in any event prior to taking any
material step to enforce, compromise, settle or waive any right in relation to
that Third Party Recovery;

 
(b)  
shall provide the Seller with such information as it has in its possession as
the Seller may reasonably require relating to the Third Party Recovery and shall
keep the Seller informed of any material development in the conduct of the Third
Party Recovery;

 
(c)  
shall not (and shall procure that the Company and each member of the Buyer's
Group do not) compromise, settle or waive any right in relation to that Third
Party Recovery without the written consent of the Seller such consent not to be
unreasonably withheld or delayed; and

 
(d)  
shall first take steps or procure that the relevant member of the Buyer's Group
first takes steps (including the commencement and prosecution of proceedings) to
enforce such Third Party Recovery as the Seller may reasonably require before
taking any steps (other than the notification of the Claim under this Schedule)
to pursue the Claim against the Seller.

 
12.2  
Whether before or after Seller discharges any Claim, the Buyer shall, if so
required by Seller and subject to the Seller paying the Buyer's Expenses take,
and procure that the Company and each member of the Buyer's Group take, all
steps (whether by way of claim against its insurers or otherwise) in relation to
such Claim as the Seller may reasonably require to enforce such Third Party
Recovery, keep the Seller informed to the Seller's reasonable satisfaction of
the progress of any action taken and pay over to the Seller all amounts
recovered up to the amount of the relevant Claim previously discharged by
it/them.

 
12.3  
Any Claim will be limited (in addition to the other limitations on the Seller's
liability referred to in this Schedule) to the amount by which the loss or
damage suffered by the Buyer as a result of such breach exceeds the amount (if
any) so recovered by way of the Third Party Recovery.

 
Assignment of Third Party Recovery
 
12.4  
Where Seller has discharged any Claim and the Buyer or the Company or any member
of the Buyer’s Group may be entitled to make a Third Party Recovery in respect
of the loss or liability in respect of which the Claim was made and discharged,
the Buyer shall, if requested in writing by the Seller (and subject to the
Seller paying the Buyer’s Expenses) assign or procure the assignment to the
Seller of any right of the Buyer or any member of the Buyer’s Group or the
Company to make the Third Party Recovery.

 
13  
Claims by third party

 
If grounds for any Third Party Claim arise other than a Third Party Claim to
which the provisions of Schedule 5 apply, the Buyer:
 
(a)  
shall notify the Seller of the Third Party Claim without delay within 10
Business Days of the Buyer or the Company becoming aware of the Third Party
Claim, and in any event prior to taking any material step to defend the Third
Party Claim or to compromise, settle or waive any right in relation to the Third
Party Claim);

 
(b)  
shall provide the Seller with such information as it has in its possession as
the Seller may reasonably require relating to the Third Party Claim and shall
keep the Seller informed of any material development in the conduct of the Third
Party Claim;

 
(c)  
shall not (and shall procure that the Company and each member of the Buyer's
Group do not) compromise, settle or waive any right or admit any liability in
relation to that Third Party Claim without the written consent of the Seller
such consent not to be unreasonably withheld or delayed; and

 
(d)  
shall, if requested in writing by the Seller (and subject to the Seller paying
the Buyer's Expenses), promptly take, and procure that the Seller and each
member of the Buyer's Group take, such action as the Seller may reasonably
request to avoid, dispute, resist, appeal, defend or compromise the Third Party
Claim.

 
14  
Duty to mitigate

 
Nothing in this Agreement will be deemed to relieve the Buyer from its common
law duty to mitigate its loss.
 
15  
Reliefs

 
No Claim will extend to any part of any loss or damage suffered by the Buyer or
the Company to the extent that such part is used or is capable of being used by
the Buyer or the Company  or any present subsidiary of any of them to offset in
whole or in part any past, present or future liability to Tax.
 
16  
No reliance on statements

 
The Buyer shall not make any claim against the Seller in respect of any
warranty, representation, indemnity, covenant, undertaking or otherwise arising
out of or in connection with the sale of the Shares except where it is expressly
contained in this Agreement.  The Buyer confirms that it has not relied upon or
been induced to enter into this Agreement by any warranty, representation,
indemnity, covenant or undertaking given by any person which is not expressly
contained in this Agreement.
 
17  
Remedies and Rescission

 
17.1  
Following Completion of this Agreement the sole remedy for any breach of this
Agreement will be an action for damages.

 
17.2  
Following Completion the Buyer will not be entitled to rescind or terminate this
Agreement in any circumstances whatsoever.

 
17.3  
The provisions of this Schedule will remain in full force and be fully
applicable to all circumstances and, in particular, will not be discharged by
any breach of this Agreement.

 
17.4  
Notwithstanding any other provision, nothing in this Schedule limits the rights
of the Buyer in respect of fraud, fraudulent misrepresentation or under the
Unfair Contract Terms Act 1977.

 
18  
Restriction on specific Claims

 
The Seller will not be liable for any Claim if and to the extent that the Claim
arises in relation to the ownership, occupation or use, of the Property or its
condition or repair unless the Claim is brought under paragraph 8 of Schedule 3
and each of the other Warranties will be deemed not to be given in relation to
the Property or its ownership, occupation, use, condition or repair.
 
19  
Application to third parties

 
Any third party who is entitled under the terms of this Agreement to claim
against the Seller  will be subject to the provisions of this Schedule as if it
were the Buyer.
 
20  
Reduction in Consideration

 
Any payment made by the Seller in respect of any Claim will take effect to the
extent possible as a reduction in the Purchase Price.
 
21  
Inspection of the Property

 
The Buyer acknowledges that it has inspected the Property and accepts that the
Seller has deduced good title to the Property before the date of this Agreement
and purchases the Shares with full knowledge of the actual state and condition
of the Property and that in entering into this Agreement it places no reliance
on any representation or warranty relating to the Property other than those set
out in paragraph 8 of Schedule 3 on or prior to the date of this Agreement.
 


 

                                                            
 
 

--------------------------------------------------------------------------------

 

Schedule 5
 
Conduct of Claims
 
1  
Notice and conduct

 
1.1  
The following provisions of this paragraph 1 shall apply only if the Buyer or
the Company (or any of their officers) becomes aware (after Completion) of any
matter which could give rise to a Tax Warranties Claim (excluding an Escrow
Claim and for the avoidance of doubt excluding a Specified Claim).

 
1.2  
The Buyer shall or shall procure that the Company shall as soon as reasonably
practicable give written notice of any Tax Warranties Claim to which this
paragraph applies to the Seller (with a copy to the Seller's Solicitors) and, in
any event, where a statutory or other time limit is applicable for responding to
or appealing against any relevant assessment, notice, demand or other document
issued or action taken, at least 14 days prior to the expiry of such time limit
(to the extent it is possible to do so). Such written notice shall include an
estimate of the liability of the Seller in respect of the Tax Warranties Claim,
the basis of calculation of that estimate and such material details as are then
available to the Buyer or the Company.

 
1.3  
The Buyer shall, and shall procure that the Company shall, take such action to
appeal, compromise, mitigate, reduce, avoid, dispute, resist or compromise the
Tax Warranties Claim and make available such documents, information and
assistance in connection with the Tax Warranties Claim as the Seller may by
written notice reasonably request provided the Seller shall first indemnify the
Buyer and the Company (to the Buyer's reasonable satisfaction) against all
reasonable costs and expenses which the Buyer or the Company properly incurs as
a result of taking such action or providing such documents, information and
assistance.

 
1.4  
If the Seller does not request the Buyer to take action pursuant to paragraph
1.3 or fails to indemnify the Buyer and the Company as provided in that
paragraph within 21 days of the notice given to the Seller under paragraph 1.2,
the Buyer or the Company shall be free to pay or settle the Tax Warranties Claim
on such terms as they may in their absolute discretion think fit.

 
1.5  
The Seller may (on such conditions as may reasonably be imposed by the Buyer,
acting reasonably) elect to have any action referred to in paragraph 1.3
conducted by professional advisers acting in the name of the Company but
reporting to the Seller.

 
1.6  
The Seller hereby undertakes to the Buyer:

 
(a)  
to keep the Buyer informed of all material matters relating to the action and
deliver to the Buyer copies of all material correspondence relating to the
action;

 
(b)  
to obtain the prior written approval of the Buyer (not to be unreasonably
withheld or delayed) to the content and sending of material written
communications relating to the action to HMRC; and

 
(c)  
to obtain the prior written approval of the Buyer (not to be unreasonably
withheld or delayed) to:

 
(i)  
the settlement or compromise of the Tax Warranties Claim which is the subject of
the action; and

 
(ii)  
the agreement of any matter in the conduct of the action which is likely to
affect the amount of the Tax Warranties Claim (for which purpose HMRC itself is
not an 'appellate body').

 
2  
Conduct of an Escrow Claim and/or the Specified Claim

 
2.1  
The following provisions of this paragraph 2 shall apply only to any Escrow
Claim and/or a Specified Claim (a "Protected Claim").

 
2.2  
If the Buyer or the Company (or any of their officers) becomes aware of a
Protected Claim after Completion, the Buyer shall or shall procure that the
Company shall as soon as reasonably practicable give written notice of that
Protected Claim to the Seller (with a copy to the Seller's Solicitors) and, in
any event, where a statutory or other time limit is applicable for responding to
or appealing against any relevant assessment, notice, demand or other document
issued or action taken, at least 14 days prior to the expiry of such time limit
(to the extent it is possible to do so).  Such written notice shall include an
estimate of the Actual Taxation Liability under Clause 12 (or liability of the
Seller in respect of the Escrow Claim) in respect of such, the basis of
calculation of that estimate and such material details as are then available to
the Buyer or the Company.

 
2.3  
The Buyer shall, and shall procure that the Company shall, take such action to
appeal, compromise, mitigate, reduce, avoid, dispute, resist or compromise the
Protected Claim and make available such documents, information and assistance in
connection with the Protected Claim as the Seller may by written notice
reasonably request provided the Seller shall first indemnify the Buyer and the
Company (to the Buyer's reasonable satisfaction) against all reasonable costs
and expenses which the Buyer or the Company properly incurs as a result of
taking such action or providing such documents, information and assistance.

 
2.4  
The Seller may (on such conditions as may reasonably be imposed by the Buyer,
acting reasonably) elect to have any action referred to in paragraph 2.3
conducted by professional advisers acting in the name of the Company but
reporting to the Seller.

 
2.5  
The Seller hereby undertakes to the Buyer:

 
(a)  
to keep the Buyer informed of all matters relating to the action and deliver to
the Buyer copies of all correspondence relating to the action;

 
(b)  
in the event that any proposed settlement of the Protected Claim involves the
reduction or use of the Eligible Losses:

 
(i)  
to make available to the Buyer and the Company a reasonable time in advance of
the proposed date for submission, drafts of any written communications or other
documents relating to the action to be sent to HMRC together with the proposed
date for submission and to reflect in the final form of such communications or
documents the reasonable comments of the Buyer and the Company received by the
Seller no less than 3 business days prior to the date for submission notified to
the Buyer;

 
(ii)  
to obtain the prior written approval of the Buyer (not to be unreasonably
withheld or delayed) to the settlement or compromise of the Protected Claim
which is the subject of the action;

 
(iii)  
to use all reasonable endeavours to ensure all material communications with HMRC
are conducted in writing; and

 
(iv)  
not to initiate any material communications with HMRC other than in writing.

 
2.6  
The Seller shall not be required to appeal against any decision reached by HMRC
in respect of a Protected Claim and where the Seller reaches a settlement or
compromise with HMRC in respect of such Protected Claim, that shall be an “HMRC
Decision”.

 
2.7  
In the event the Buyer or Company take any steps to appeal against an HMRC
Decision and the Seller has informed the Buyer in writing that it does not
intend to appeal such HMRC Decision, the relevant HMRC Decision shall be treated
for the purpose of Clause 12 as agreed, determined, settled or resolved and the
Seller shall not be liable for any costs or expenses incurred in relation to
such Protected Claim (including costs of appeal, additional interest and
penalties) that would not have arisen but for any steps or other actions taken
by the Buyer or Company to appeal against such HMRC Decision.

 
2.8  
The Seller shall not take any action which prevents or materially impedes the
Buyer’s or the Company’s ability to appeal an HMRC Decision.

 
2.9  
The Buyer shall provide and shall procure that the Company will provide all such
documents and information (including, without limitations, access to books,
accounts and records as well as copies of any written communications from HMRC)
as the Seller may reasonably require in connection with its rights pursuant to
paragraphs 1 and 2.

 
2.10  
The Buyer shall, and shall procure that the Company shall, not take any action
which prevents or materially impedes the Seller's ability to conduct any
Protected Claim in a reasonable and timely manner within the provisions of this
paragraph 2.

 
3  
Provisions relating to paragraph 1 and paragraph 2

 
3.1  
Neither the Buyer nor the Company shall be obliged to take any action under
paragraph 1:

 
(a)  
which involves an appeal that cannot be made without an amount of Tax being paid
to the relevant tax authority unless the Seller first pays such amount to the
Buyer; or

 
(b)  
which involves an appeal beyond the first relevant appellate body (for which
purpose HMRC itself is not an 'appellate body') unless tax counsel of at least
10 years’ call advises in writing that the chances of such appeal in respect of
the matter in question stands a reasonable prospect of success; or

 
(c)  
which is likely in the reasonable opinion of the Buyer to have a materially
adverse effect on the Tax affairs of the Buyer or the Company.

 
3.2  
If at any time the Seller has not exercised the election referred to in
paragraph 1.5 or 2.4 but requests that the Buyer take, or procure that the
Company take, any action referred to in paragraph 1.3 or 2.3, the provisions of
paragraphs 1.6, 2.5(b)(i), 2.5(b)(ii) or 3.3 shall apply as if references to
"Seller" are references to "Buyer" and reference to "Buyer" are references to
"Seller".

 
3.3  
The Buyer and the Company shall be free without reference to the Seller to deal
with any Tax Warranties Claim or Protected Claim in their absolute discretion
if:

 
(a)  
the Seller confirms in writing that it accepts the claim; or

 
(b)  
the time limit for the next or final appeal or judicial review in respect of the
claim has expired; or

 
(c)  
the claim involves written allegations made by HMRC of any fraud or wilful
default on the part of any member of the Seller’s Group at any time; or

 
(d)  
the Seller fails to fulfil any of its obligations under paragraph 1 or paragraph
2 (as applicable).

 
3.4  
In the event the Buyer or Company fails to fulfil any of its obligations under
paragraph 1 or paragraph 2 (as applicable) the Company shall or the Buyer shall
procure that the Company irrevocably appoints the Seller as its duly authorised
agent to act on behalf of the Company with regard to the Protected Claim and the
Seller shall be free without reference to the Buyer to deal with the Protected
Claim in its absolute discretion provided that any settlement in respect of such
Protected Claim shall not be for an amount greater than the Escrow Amount.

 
4  
Taxation Computations of the Company

 
Pre-Completion Returns
 
4.1  
Subject to complying with the provisions of paragraph 4.2 below, the Seller or
its duly authorised agents shall, at the cost and expense of the Company:

 
(a)  
prepare and submit the United Kingdom tax returns of the Company for all Fiscal
Years ending prior to Completion, to the extent the same shall not have been
prepared and/or submitted before the date hereof (the “Pre-Completion Returns”);

 
(b)  
prepare and submit all claims, elections, notices, disclaimers, consents and/or
surrenders assumed in preparing the Pre-Completion Returns; and

 
(c)  
deal with all matters (including correspondence and negotiations) relating to
the Pre-Completion Returns.

 
4.2  
The Seller undertakes to the Buyer to keep the Buyer and its duly authorised
agents fully informed of all matters relating to the submission, negotiation and
agreement of the Pre-Completion Returns.

 
4.3  
Subject to the Seller having complied with its obligation in paragraph 4.1 in
respect of the relevant Pre-Completion Returns, the Buyer shall procure that the
Company authorises, signs and submits the Pre-Completion Returns to HMRC by the
due date for submission.

 
Straddle Return
 
4.4  
The Buyer shall, at the cost and expense of the Company:

 
(a)  
procure that the Company prepares the tax returns of the Company for the Fiscal
Year current at Completion (the “Straddle Return”) on a basis which is
consistent with the manner in which the Pre-Completion Returns were prepared
save that the Company shall not be required to take any action which is not in
accordance with its legal obligations;

 
(b)  
provide, and procure that the Company provides, the Seller with drafts of all
outstanding computations and returns relating to the Straddle Return as soon as
reasonably practicable and in any event no later than 3 months prior to the date
on which such tax returns are required to be filed with the appropriate tax
authority without incurring interest or penalties and the Seller shall be
entitled to comment thereon;

 
(c)  
procure that the Company consider in good faith and take into account in
finalising the draft Straddle Return all reasonable written comments made by the
Seller in relation to the draft Straddle Return within 20 business days of the
Seller having received such draft Straddle Return to the extent that such
comments relate to the period up to and including Completion; and

 
(d)  
procure that the Company authorises, signs and submits the Straddle Return to
HMRC by the due date for submission.

 
4.5  
The Buyer undertakes to the Seller to keep the Seller and its duly authorised
agents fully informed of all matters relating to the submission, negotiation and
agreement of the Straddle Return.

 
4.6  
The provisions of paragraph 4.5 shall be without prejudice to the rights of the
Seller to conduct a Protected Claim in accordance with paragraph 2 and in the
event of any conflict between the terms of this paragraph 4 and paragraph 2, the
terms of paragraph 2 shall prevail.

 
General
 
4.7  
Each party shall procure that the other party is as soon as reasonably
practicable provided with all information and documentation (including without
limitations, in the case of the Seller, access to books, accounts and records as
well as copies of any written communications from HMRC) that is reasonably
required to enable the other party to exercise its rights, and comply with its
obligations, under this paragraph 4.

 
4.8  
The Buyer shall be under no obligation to procure the authorisation, signing or
submission to HMRC of any Pre-Completion Return delivered to it under paragraph
4.1 or Straddle Return which it considers, in its reasonable opinion, is false,
misleading, incomplete or inaccurate in any respect.

 
5  
Recovery from third parties

 
5.1  
If the Escrow Agent has made a payment to the Buyer under the provisions of
Clause 12 (or in respect of any Tax Warranty Claim) and either the Company or
any member of the Buyer's Group is entitled to recover from any third party
(including HMRC but excluding any member of the Buyer's Group) any sum in
consequence of any event or matter or omission whatsoever to which the payment
made by, or liability of, the Seller relates then the Company or the Buyer shall
or shall procure that the relevant member of the Buyer's Group shall (at the
Seller's cost) use all reasonable endeavours to take such actions as are
reasonably requested by the Seller to effect such recovery.

 
5.2  
The Buyer covenants with the Seller to pay to the Seller an amount equal to any
sum referred to in paragraph 5.1 (including any interest or repayment supplement
received from HMRC) which the relevant member of the Buyers Group actually
recovers (less any reasonable fees or expenses paid in effecting the recovery)
within ten Business Days of recovering such sum.

 


 

                                                 
 
 

--------------------------------------------------------------------------------

 

Schedule 6
 
The Property and Property Documents
 
Part 1- Headlease Property
 
Title Number
Description
Proprietor
Date of lease
Parties to lease
Term and rent
Actual use
NGL694884
75 Farringdon Street
The Company
12 March 1992
The Mayor and Commonalty and Citizens of the City of London (1) National
Provident Institution (2)
99 Years from the 12 March 1992
Passing Rent
£200,000
Part Office and Part Public House



 
Part 2- Underlease Property
 
Title Number
Description
Proprietor
Date of lease
Parties to lease
Term and rent
Actual use
NGL724371
Stone Cutter Court, 75 Farringdon Street
The Company
29 December 1994
W & G Lease Finance Limited (1) National Provident Institution (2) Royal Bank
Leasing Limited (3)
From 29 December 1994 to 8 March 2091
 
Passing Rent
£200,000
Part Office and Part Public House



 

 
 

--------------------------------------------------------------------------------

 

Part 3- Tenancy Documents
 
Title Number
Description
Proprietor
Date of lease
Parties to lease
Term and rent
Occupier(s)
Actual use
NGL833249
Level -2 to 9 Stonecutter Court, 1 Stonecutter Street
Deloitte & Touche LLP
7 February 2003
NPI (Stonecutter Square) Limited (1) George Ritchie, Allen Gerald Paisley,
Robert William Warburton and Peter Michael Shawyer (as partners of Deloitte &
Touche) (2)
From 7 February 2003 to 30 April 2019
 
Passing Rent:
 
£6,248,500
Deloitte & Touche LLP
Offices and ancillary uses
EGL570022
81 Farringdon Street
Patrick Roche, John Aspinall QC, Stephen Kamlish QC and Michael Topolski QC
 
10 March 2010
Sofina Properties Limited (1) Patrick Roche, John Aspinall QC, Stephen Kamlish
QC and Michael Topolski QC
10 years from 10 March 2010
(Tenant's break right  9 March 2015)
Passing Rent
Year 1 = peppercorn
The Tenant and barristers of Tooks Chambers
 
 
Offices and ancillary uses
NGL788448
The Hoop and Grapes Public House 80 Farringdon Street, London
Shepherd Neame Limited
12 May 1998
National Provident Institution (1) Fat Sams Holdings Limited (2) S Krett Esq (3)
25 Years from 13 March 1998
 
Passing Rent
£57,000
Shepherd Neame Limited
Public House
NGL721593
Electricity Substation
London Electricity Plc
10 August 1994
National Provident Institution (1)
London Electricity plc (2)
99 years less 10 days from the 12  March 1992
Not an occupational Lease
Electricity Substation
NGL721595
Electricity Substation
London Electricity Plc
10 August 1994
National Provident Institution (1)
London Electricity plc (2)
99 years less 10 days from the 12  March 1992
Not an occupational Lease
Electricity Substation



 

 
 

--------------------------------------------------------------------------------

 

Part 4- Title Documents
 
Headlease
 
1.  
Official copy of register of title – Title Number NGL694884

 
2.  
Filed plan – Title Number NGL694884

 
3.  
Lease dated 12 March 1992 made between The Mayor and Commonalty and Citizens of
the City of London (1) National Provident 12 March 1992 made between The Mayor
and Commonalty and Citizens of the City of London (1) National Provident
Institution (2)

 
4.  
Deed of Rectification of Lease dated February 1994 made between The Mayor and
Commonalty and Citizens of the City of London (1) National Provident Institution
(2)

 
5.  
Memorandum of Reviewed Rent dated 17 February 2003

 
6.  
Deed of Licence and Covenant dated 17 February 1994 made between The Mayor and
Commonalty and Citizens of the City of London (1) National Provident Institution
(2) D.J.S. Roques and others (Touche Ross) (3)

 
7.  
TR1 dated 23 June 2005 made between Romesfield Properties Limited (1) Sofina
Properties Limited (2)

 
8.  
Deed of Licence and Covenant dated 16 March 1995 made between The Mayor and
Commonalty and Citizens of the City of London (1) National Provident Institution
(2) W & G Lease Finance Limited (3) Royal Bank Leasing Limited (4)

 
9.  
Licence to Assign dated 10 June 2005 made between The Mayor and Commonalty and
Citizens of the City of London (1) Romesfield Properties Limited (2) Sofina
Properties Limited (3)

 
10.  
Licence to Assign a Lease dated 22 April 2003 made between The Mayor and
Commonalty and Citizens of the City of London (1) National Provident Life
Limited (2) Romesfield Properties Limited (3)

 
11.  
Signed copy Notice dated 23 June 2005 to The Mayor and Commonalty and Citizens
of the City of London of Assignment of Lease from Romesfield Properties Limited
to Sofina Properties Limited (not receipted)

 
12.  
Two copies, both signed and one receipted, of Notice dated 23 June 2005 to The
Mayor and Commonalty and Citizens of the City of London of Mortgage of Lease

 
13.  
Letter dated 9 November 2007 from Aaron Morris on behalf of GIA to Sofina
Properties Limited in respect of Section 6 Notice (Party Walls Etc Act)
enclosing a Three Metre Notice dated 9 November 2007 to Sofina Properties
Limited from Development Securities (10 St Bride Street) Limited and
acknowledgement of Three Metre Notice

 
14.  
Letter dated 18 September 2007 from Nabarro to Sofina Properties Limited re
application under Section 2 of the Rights of Light Act 1959 by LS Hill House
Limited re Hill House (NGL298097) Registration of Light Obstruction Notice
against Stonecutter Square and unsigned, undated copy of the Application for
Registration of a Light Obstruction Notice and plan (Hill House, 1 Little New
Street and 75 Farringdon Street, 1 Stonecutter Street EC4 July 2007 and
receipted copy of Nabarro letter of 18 September 2007 receipted copy dated 25
September 2007

 
15.  
Underlease

 
16.  
Official copy of register of title dated 20 December 2010 and 12:01:56 and title
plan – Title Number NGL724371

 
17.  
Lease dated 29 December 1994 made between W & G Lease Finance Limited (1)
National Provident Institution (2) Royal Bank Leasing Limited (3) (two copies,
one signed by National Provident Institution and the other signed by W & G Lease
Finance Limited and Royal Bank Leasing Limited) (including Appendix A and
Appendix B and a Memorandum relating to payment of the option price pursuant to
the Option Agreement of 29 December 1994 (as varied by a Deed of Variation of 31
December 1997) between W & G Lease Finance Limited and National Provident
Institution and Royal Bank Leasing Limited)

 
18.  
Deed of Variation of a Lease dated 31 December 1997 made between W & G Lease
Finance Limited (1) National Provident Institution (2) Royal Bank Leasing
Limited (3) (executed by  National Provident Institution)

 
19.  
Option Agreement dated 29 December 1994 made between National Provident
Institution (1) and W & G Lease Finance Limited (2) (executed by National
Provident Institution)

 
20.  
Deed of Variation of Option Agreement dated 31 December 1997 made between
National Provident Institution (1) W & G Lease Finance Limited (2) (executed by
W & G Lease Finance Limited)

 
21.  
Deed relating to rights of light for premises at Farringdon Street dated 14
August 1996 made between British Commercial Property Investment Trust Limited
(1) W & G Lease Finance Limited (2) National Provident Institution (3) Royal
Bank Leasing Limited (4) The Mayor and Commonalty and Citizens of the City of
London (5)

 
22.  
Deed relating to rights of light and air affecting Fleet Building, 70 Farringdon
Street and Stonecutter Court dated 15 April 2002 made between British
Telecommunications plc (1) Goldman Sachs Property Management (2) National
Provident Institution (3)

 
23.  
Deed of Covenant dated 17 December 2001 made between The Mayor and Commonalty &
Citizens of the City of London (1) National Provident Institution (2)

 
24.  
Licence to Assign dated 17 April 2002 made between The Mayor and Commonalty and
Citizens of the City of London (1) W&G Lease Finance Limited (2) National
Provident Institution (3) NPI (Stonecutter Square) Limited (4) National
Provident Life Limited (5) to assign an Underlease

 
25.  
Signed copy of Notice dated 20 March 1995 to the Comptroller and City Solicitor
in respect of the grant of the Underlease (receipted on 18 April 1995)

 
26.  
Electricity Subleases

 
27.  
Official copy of register of title and title plan – Title Number NGL721593 and
Counterpart Lease of Transformer Chamber dated 10 August 1994 made between
National Provident Institution (1) London Electricity plc (2)

 
28.  
Official copy of register of title and title plan – Title Number NGL721595 and
Counterpart Lease of Transformer Chamber dated 10 August 1994 made between
National Provident Institution (1) London Electricity plc (2)

 
Occupational Lease 81 Farringdon Street
 
29.  
Counterpart Lease dated 10 March 2010 made between Sofina Properties Limited (1)
and Patrick Roche, John Aspinall QC, Stephen Kamlish QC and Michael Topolski QC

 
30.  
Duplicate letter signed by the Tenant dated 10 March 2010 between Sofina
Properties Limited (1) and Patrick Roche, John Aspinall QC, Stephen Kamlish QC
and Michael Topolski QC (2)

 
31.  
Notice of Underlease dated 31 March 2010 relating to the grant of an Underlease
dated 10 March 2010 made between Sofina Properties Limited (1) Patrick Roche,
John Aspinall QC, Stephen Kamlish QC and Michael Topolski QC:

 
32.  
Unsigned copy of the Notice served on The City of London Corporation (not
receipted).

 
Occupational Lease Hoop and Grape Public House
 
33.  
Counterpart Lease dated 12 May 1998 made between National Provident Institution
(1) Fat Sams Holdings Limited (2) S Krett Esq. (3)

 
34.  
Licence to Underlet and Licence for Alterations dated 5 May 1998 made between
The Mayor and Commonalty and Citizens of the City of London (1) W & G Lease
Finance Limited (2) National Provident Institution (3) Fat Sams Holdings Limited
(4) Stanley Krett (5)

 
35.  
Counterpart Licence for Alterations dated 7 June 2001 made between National
Provident Institution (1) Hall & Woodhouse Ltd (2)

 
36.  
Licence for Alterations dated 18 March 2003 between NPI (Stonecutter Square)
Limited (1) and Hall and Woodhouse Limited (2)

 
37.  
Signed and receipted copy of the Notice dated 22 May 1998 served by the
solicitors for National Provident Institution on W & G Lease Finance Limited (by
its solicitors Messrs Norton Rose) served under the Underlease in respect of the
grant of the Sub Underlease dated 12 May 1998 made between National Provident
Institution (1) Fat Sams Holdings Limited (2) S Krett Esq (3)

 
38.  
Counterpart Licence to Assign dated 20 January 2000 made between National
Provident Institution (1) Fat Sam's Holdings Limited (2) Full Company Limited
(3) Stanley Krett (4)

 
39.  
Counterpart Licence to Assign dated 14 June 2000 made between National Provident
Institution (1) Fat Sams (Holdings) Limited (2) Hall & Woodhouse Limited (3)

 
40.  
Signed copy Notice dated 22 June 2000 to National Provident Institution in
respect of the transfer of the Sub Underlease by Fat Sams Holdings Limited to
Hall & Woodhouse Limited (not receipted).

 
41.  
Rent Review Memorandum dated 30 July 2008 between Sofina Properties Limited and
Shepherd Neame Limited.

 
42.  
Rent Review Memorandum dated 17 March 2004 between Romesfield Properties Limited
and Shepherd Neame Limited.

 
43.  
Licence to Assign dated 9 March 2004 made between (1) Romesfield Properties
Limited (2) Hall & Woodhouse Limited and (3) Shepherd Neame Limited.

 
Occupational Lease Deloitte & Touche
 
44.  
Counterpart Lease dated 7 February 2003 made between NPI (Stonecutter Square)
Limited (1) George Ritchie, Allen Gerald Paisley, Robert William Warburton and
Peter Michael Shawyer (as partners of Deloitte & Touche) (2).

 
45.  
Counterpart Deed of Variation dated 17 March 2003 made between NPI (Stonecutter
Square) Limited 91) George Ritchie, Allen Gerald Paisley, Robert William
Warburton and Peter Michael Shawyer (as partners of Deloitte & Touche) (2).

 
46.  
Counterpart Deed of Covenant dated 19 December 2003 made between (1) Romesfield
Properties Limited and (2) Deloitte & Touche LLP.

 
47.  
Counterpart Licence for Alterations dated 30 June 1997 made between National
Provident Institution (1) D.J.S. Roques and Others (2).

 
48.  
Correspondence relating to application for registration of a light obstruction
notice comprising letter of 15 November 2006 from Nabarro Nathanson to Deloitte
& Touche LLP and enclosures being undated copy of application for registration
of a light obstruction notice and uncoloured plan and a letter of 24 November
2006 from Deloitte & Touche LLP to Eirik Robson.

 
49.  
Agreement for Lease dated 1 February 1994 made between (1) National Provident
Institution and (2) DJS Roques and others.

 

 
 

--------------------------------------------------------------------------------

 

Schedule 7
 
Completion Net Asset Statement
 
Part 1- General provisions
 
1  
Definitions used in this Schedule

 
In this Schedule the following definitions apply:
 
Final Determination Date means the date specified in paragraph 3.5 of part 1 or
paragraph 10 of part 2 of this Schedule 7 as the case may be)
 
Independent Accountants means the firm of independent chartered accountants
selected or nominated in accordance with paragraph 1 of part 3 of this Schedule
7
 
2  
Basis of preparation of the Completion Net Asset Statement

 
2.1  
The Completion Net Asset Statement shall be in the format set out in part 2 of
this Schedule 7

 
2.2  
The Completion Net Asset Statement shall be drawn up in accordance with the
bases that appear, and in the order shown below:

 
(a)  
the specific accounting policies set out in part 3 of this Schedule 7;

 
(b)  
to the extent not covered by and are not inconsistent with paragraph 2.2(a),
using the same accounting principles, policies, practices, evaluation rules and
procedures, methods and bases adopted in the preparation of the Accounts;

 
(c)  
to the extent not covered by and are not inconsistent with paragraphs 2.2(a)
and/or 2.2(b), in accordance with British Virgin Islands generally accepted
accounting practice as at the date of this Agreement; and

 
(d)  
any provision for United Kingdom Taxation on profits for any period commencing
prior to Completion shall be such amount as is shown in returns already made or,
if no return has yet been made, shall be a nil amount.

 
2.3  
The Completion Net Asset Statement shall specify the Completion NAV.

 
3  
Finalisation of the draft Completion Net Asset Statement

 
3.1  
Within a period of 10 Business Days from Completion the Seller shall serve on
the Buyer the draft Completion Net Asset Statement.

 
3.2  
The Buyer may, within the period of 30 Business Days after service of the draft
Completion Net Asset Statement on the Buyer in accordance with paragraph 3.1
(Review Period), notify the Seller, in writing, of any adjustments they consider
need to be made to the draft Completion Net Asset Statement in order for it to
comply with paragraph 2 (together with the reasons for such adjustments).

 
3.3  
Agreement and deemed agreement:

 
If:
 
(a)  
the Buyer notifies the Seller during the Review Period that no adjustment needs
to be made to the draft Completion Net Asset Statement; or

 
(b)  
the Buyer does not notify the Seller during the Review Period of any proposed
adjustment to the draft Completion Net Asset Statement,

 
the draft Completion Net Asset Statement and the Completion NAV specified in it
shall be the Completion Net Asset Statement and the Completion NAV for all
purposes of this Agreement.
 
3.4  
Dispute resolution:  If the Buyer notifies the Seller during the Review Period
that certain adjustments need to be made and:

 
(a)  
the Buyer and the Seller agree, in writing, on the adjustments to be made to the
draft Completion Net Asset Statement in order for it to comply with paragraph 2,
they shall jointly incorporate such adjustments into the draft Completion Net
Asset Statement and the draft Completion Net Asset Statement as so adjusted and
the Completion NAV specified in it shall be the Completion Net Asset Statement
and the Completion NAV for all purposes of this Agreement; or

 
(b)  
if the Buyer and the Seller are able to agree, in writing, on only some of the
adjustments to be made to the draft Completion Net Asset Statement in order for
it to comply with paragraph 2, they shall jointly incorporate such adjustments
into the draft Completion Net Asset Statement and in relation to those
adjustments which are not agreed, the provisions of paragraph 3.4(c) shall
apply; or

 
(c)  
if the Seller and the Buyer are unable to agree on all or any adjustments within
15 Business Days then Schedule 7, part 3 shall apply in relation to the
adjustments upon which the Buyer and the Seller are unable to agree.

 
3.5  
Final Determination Date:  For the purposes of paragraph 1 of part 1 of this
Schedule 7, the Final Determination Date shall be, in the case of
paragraph 3.3(a), the date the Buyer notifies the Seller that no adjustments
need be made or, in the case of paragraph 3.4(b) and paragraph 3.4(c), the date
of written agreement of the adjusted Completion Net Asset Statement in
accordance with Schedule 7, part 2.

 
4  
Co-operation and access

 
Until the Final Determination Date the Seller and the Buyer shall each (at their
own cost):
 
(a)  
maintain in their possession or under their control all books and records held
by them (including, in the case of the Buyer, the Company), which are relevant
to the determination of the Completion NAV;

 
(b)  
give and procure that the other's accountants and (if relevant) the Independent
Accountants are given full access at all reasonable times to all books,
accounting records and premises which are in their respective possession or
control (including, in the case of the Buyer, the Company) which are relevant to
the determination of the Completion NAV and each party undertakes not to destroy
or dispose of those books and records; and

 
(c)  
generally provide to the other's accountants and (if relevant) the Independent
Accountants such information and assistance, including access to relevant
employees, as they may reasonably require a reasonable notice in relation to the
review, agreement or determination of the Completion Net Asset Statement and the
determination of the Completion NAV.

 
5  
Payment

 
5.1  
Every sum payable under Clause 5.9 shall be paid:

 
(a)  
within three Business Days of the Final Determination Date; and

 
(b)  
by electronic funds transfer for same day value:

 
(i)  
where such sum is payable to the Seller, in accordance with the provisions of
Clause 14.1; and

 
(ii)  
where such sum is payable to the Buyer, in accordance with the provisions of
Clause 14.3 or as otherwise previously directed by the Buyer.

 
5.2  
If a party fails to pay a sum within the period for payment in accordance with
paragraph 5.1,  that party shall pay interest on the overdue sum from, and
excluding, the due date for payment until, and including, the date of payment
(both before and after judgement) at the rate of 4% over the base rate for the
time being of the Royal Bank of Scotland plc, calculated on the basis of a year
of 365 days.

 

 
 

--------------------------------------------------------------------------------

 

Part 2- Format of Completion Net Asset Statement etc
 
 (1)
(2)
Matter
 
Amount     (£)
   
Fixed Assets
 
Investment property
 
Current assets
Cash at bank
 
Short term deposits
 
Debtors falling due within 1 year
     
Bank Settlement Amount
 
Other Creditors : amounts falling within one year
     
Net current assets (liabilities)
     
Other Creditors: amount falling due in more than one year
   
Net assets Completion NAV
 



 
Note – some items may be zero
 
Note - The Completion Net Asset Statement shall also contain an appendix
allocating the Bank Settlement Amount as between Senior Debt, Accrued Interest
and Break Costs, where practicable, any adjustment necessary between these items
within the Bank Settlement Amount will be made to Capital First.
 

 
 

--------------------------------------------------------------------------------

 

Part 3- Specific Accounting Policies
 


 
1.  
Fixed Assets

 
The Completion Net Asset Statement value statement shall include investment
property (including any capitalised costs) at a fixed value of £90,915,450.
 
This amount increases by £450 per day for every day after (and excluding)
4 March 2011 up to (and including) Completion.
 
2.  
Inter-Company Balances

 
Inter-Company Balances shall be ascribed nil value.
 
3.  
Cash at Bank

 
Cash shall be recorded at cash book value per the books and records of the
Company.
 
The Completion Net Asset Statement shall not include cash which is not capable
of being lawfully spent, distributed, loaned or released by the Company from the
jurisdiction in which it is situated without deduction or withholding or
additional cost (other than the costs of the transfer from a bank account
incurred in the ordinary course) and which is not accessible in the manner
described above within a period of 2 Business Days, or which is otherwise
committed (including without limitation any cash held in respect of security
rent deposits, in respect of employee withholding taxes or any other cash held
as collateral in respect of obligations of any party).
 
4.  
Insurance

 
No value shall be ascribed to insurance prepayments.
 
5.  
Tenant arrears.

 
Amounts in arrears as at Completion due from tenants shall be recorded at nil.
 
6.  
Borrowings

 
Borrowing shall be stated at the Bank Settlement Amount.
 
7.  
Rent received in Advance

 
A liability shall be recorded for deferred income in respect of all rents
collected prior to Completion, to the extent these rents relate to the period
after Completion.  Rents received in advance shall be calculated using the
following formula;
 
A * B / C
Whereby:
 
A is the total rent received in respect of the rental period (expressed as a
quarterly sum exclusive of VAT); and

 
B is the number of days in the current rental period outstanding immediately
following Completion.

C is the total number of days in the rental period (e.g. 91)


8.  
Prepayments

 
Value shall be given to prepayments only to the extent that they will provide
continuing value to the Company after Completion.
 
9.  
Lease incentives

 
The Completion Net Asset Statement shall not ascribe value to any assets
relating to rent free periods and other lease incentives granted to any tenants
prior to Completion.
 
10.  
Head lease rent/prepayment/accrual

 
To the extent prepaid, headlease rent shall be recorded using the following
formula:


A * B / C
Whereby:
A is the total amount paid (excusive of VAT) in respect of billing period
 
B is the number of outstanding days prepaid

 
C is the number of days in respective billing period



To the extent prepayment has not been settled in cash at Completion, head rent
shall be accrued using the following formula:


A * B / C
Whereby:
A is the rental invoice amount (excusive of VAT) for the respective period
 
B is the number of days unpaid rent up to Completion

 
C is the number of days in rent period



11.  
Taxation

 
 
Other than in relation to VAT no provision shall be made for Taxation.






 
 

--------------------------------------------------------------------------------

 

Part 4- Dispute resolution
 
1  
If the Buyer and the Seller are unable to agree the Completion NAV pursuant to
part 1 then any matters in dispute may be referred by either party for
determination, on the basis set out in this part 4, to:

 
(a)  
the firm of independent chartered accountants agreed between the Seller and the
Buyer within 10 Business Days of a request by either of them to the other, or,
failing such agreement within such time; or

 
(a)  
the firm of independent chartered accountants nominated by the President for the
time being of the Institute of Chartered Accountants in England and Wales on the
application of either the Seller or the Buyer; and

 
(b)  
if any firm of independent chartered accountants selected or nominated pursuant
to this paragraph 1 refuses to accept the appointment, the procedure set out in
this paragraph 1 shall be repeated.

 
2  
Within 5 Business Days of the Independent Accountants being agreed or nominated
pursuant to paragraph 1, either party may instruct the Independent Accountants
by way of a letter in the form of the draft letter set out in part 4 of this
Schedule, which letter shall also be delivered to the other party.

 
3  
Neither party shall object to any standard terms that form part of the
Independent Accountants' engagement letter.

 
4  
The Independent Accountants shall be requested to notify the Seller and the
Buyer, in writing, of their determination of any adjustments to be made to the
draft Completion Net Asset Statement (and, if relevant, the Completion NAV)
within 60 Business Days of written confirmation by the Independent Accountants
of their acceptance of the appointment.

 
5  
The Seller and the Buyer shall each be entitled to make one submission on the
matters referred for determination, by written submission delivered to the
Independent Accountants and served on the other party, within 10 Business Days
of written confirmation by the Independent Accountants of their acceptance of
the appointment.  Each party shall have the opportunity to respond in writing to
the other party's submission within 10 Business Days of receipt.  Each
submission and response shall contain the relevant party's best estimate of the
monetary amounts of the matters referred for determination and be accompanied by
all relevant supporting documents.

 
6  
The Independent Accountants may request further information from the Seller
and/or the Buyer at any time.  The party (or parties, as the case may be) shall
deliver such information within the time specified by the Independent
Accountants, and shall supply a copy to the other party at the same time as it
is delivered to the Independent Accountants.

 
7  
Other than as provided in paragraphs 4, 5 and 6 the Independent Accountants
shall have power to determine the procedure to be followed in relation to their
determination and the parties shall be bound by such procedures.

 
8  
In making their determination, the Independent Accountants shall act as experts
and not as arbitrators, and their decision as to any matter referred to them for
determination shall, in the absence of manifest error or fraud, be final and
binding in all respects on the parties and shall not be subject to question on
any ground whatsoever.

 
9  
The Independent Accountants shall have the right to employ such professional
assistance and advice as they may require.

 
10  
The fees and expenses of the Independent Accountants, and any other professional
fees incurred by them, shall be borne and paid as they direct or, failing such
direction, shall be shared equally between the Seller and the Buyer.

 
11  
Within 5 Business Days of any written determination by the Independent
Accountants pursuant to this Schedule, the Seller and the Buyer shall jointly
incorporate in the draft Completion Net Asset Statement the matters determined
by the Independent Accountants, together with any adjustments which may have
been agreed separately in writing between the Seller and the Buyer, and shall
date the Completion Net Asset Statement with the date on which such adjustments
are made (which date shall be, for the purposes of paragraph 1 of part 1, the
Final Determination Date).  The draft Completion Net Asset Statement as amended,
and the Completion NAV stated in it, shall be the Completion Net Asset Statement
and the Completion NAV for all purposes of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 



 
Part 5-  Form of letter of instruction
 
¨ 20¨
 
[Name of Independent Accountants]
[Address of Independent Accountants]
 
Dear Sirs
 
Sofina Properties Limited (Company) - Completion Net Asset Statement
 
Pursuant to an agreement dated ¨ 2011 (Agreement), the Buyer acquired the entire
issued share capital of the Company from the Seller.  A copy of the Agreement is
enclosed.  Except where stated otherwise, this letter uses the same defined
terms as in the Agreement.
 
As part of the mechanism to calculate the consideration payable under the
Agreement for the shares of the Company, the parties were to establish the
Completion NAV of the Company by the preparation and agreement of a Completion
Net Asset Statement in accordance with the Agreement.
 
The Seller and the Buyer have been unable to agree the Completion Net Asset
Statement.  In accordance with the Agreement, we are now referring the matter to
yourselves to request that your firm acts as the nominated Independent
Accountants.
 
We enclose a copy of the draft Completion Net Asset Statement, in relation to
which we believe the following issues are the issues in dispute upon which the
parties seek your determination:
 
¨;
 
¨.
 
If you are able to accept these instructions then, as you will note, in
accordance with the terms of the Agreement:
 
·  
the [Buyer][Seller] would have the opportunity to send you a letter setting out
the issues which it believes are in dispute;

 
·  
both parties would have the opportunity to make written submissions to you in
respect of the matters referred for determination; and

 
·  
you would be requested to deliver your determination, including any adjustments
to be made to the draft Completion Net Asset Statement, within [60] Business
Days of written acceptance of your appointment.

 
If you are able to accept these instructions, we shall presume that this
time-frame is acceptable to you.
 

 
 

--------------------------------------------------------------------------------

 

In the interest of resolving this matter as soon as possible, we should be
grateful if you would confirm by fax, to us, as soon as you are able:
 
·  
whether you are able to accept our instructions;

 
·  
an estimate of your costs.

 
We look forward to hearing from you.
 
Yours sincerely
 


 


 


 
[....................................................                                                                          [....................................................
¨                                                                          ¨
For and on behalf
of                                                                          For
and on behalf of
[Buyer]                                                                          [Seller]
 
Contact
Details                                                                           Contact
Details
 
Name of
contact:                                                                           Name
of contact:
 
Telephone
no:                                                                           Telephone
no:
 
Fax
no:]                                                                           Fax
no:]
 
[Note: Letter may be sent by either the Buyer or Seller or both of them]
 

 
 

--------------------------------------------------------------------------------

 



 
Executed as a deed by
 
for and on behalf of Shalati Investments Limited
)
 
)
 
)
 
)
     
Director
     



 


















Hires Global RETT Holdco S.á.r.L.
By:  Mr Kenneth MacRae
Capacity:  Class B Manager





 

 
 

--------------------------------------------------------------------------------

 
